Exhibit 10.3

 

EXECUTION VERSION

 



PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is made as of October 5,
2015, by Nektar Therapeutics, a corporation organized under the laws of the
State of Delaware (the “Company”), and the subsidiaries of the Company that
become guarantors hereunder pursuant to Section 10(o) hereof (together with the
Company, the “Grantors” and each one a “Grantor”), whose principal place of
business and chief executive office (as those terms are used in the Uniform
Commercial Code of the State of New York (the “New York UCC”)) are set forth
beneath their corresponding signature pages hereto, in favor of TC Lending, LLC,
not in its individual capacity but solely as collateral agent (together with its
successors and assigns, in such capacity “Collateral Agent”), for the benefit of
the Secured Parties (as hereinafter defined), to secure the Notes, the Note
Guarantees and all other Obligations under the other Indenture Documents. The
Grantors hereby agree with Collateral Agent as follows:

 

1.            Definitions.

 

(a)           Except as specifically defined in this Agreement, (i) capitalized
terms used but not defined in this Agreement that are defined in the Indenture
shall have their respective meanings ascribed to them in the Indenture, and the
principles of construction and interpretation provided in Section 1.04 of the
Indenture shall be incorporated herein by reference and (ii) all terms used but
not defined in this Agreement and defined in the New York UCC, including the
terms accessions, account debtor, certificated security, chattel paper, clearing
corporation, commercial tort claim, deposit account, document, electronic
chattel paper, equipment, financial asset, fixtures, goods, inventory,
instrument, investment property, letter-of-credit rights, payment intangibles,
proceeds, securities accounts, securities intermediary, security, security
entitlement, software, supporting obligations, tangible chattel paper and
uncertificated security, shall have the meaning given therein or unless the
context provides otherwise.

 

(b)           As used in this Agreement, the following terms shall have the
meanings indicated below:

 

“Accounts” shall mean and include as to each Grantor, all of such Grantor’s
“accounts” as defined in the UCC, whether now owned or hereafter acquired
including, without limitation all present and future rights of such Grantor to
payment of a monetary obligation, whether or not earned by performance, which is
not evidenced by chattel paper or an instrument, (i) for property that has been
or is to be sold, leased, licensed, assigned, or otherwise disposed of, (ii) for
services rendered or to be rendered, (iii) for a secondary obligation incurred
or to be incurred, or (iv) arising out of the use of a credit or charge card or
information contained on or for use with any such card.

 

“Cash Collateral Account” is defined in Section 4(e).

 



 

 

 

“Collateral” shall mean all tangible and intangible property of each Grantor,
all personal and real property of each Grantor, all movable and immovable
property of each Grantor, in each case whether now owned or hereafter acquired
and wherever located, including, but not limited to, the following of each
Grantor:

 

(c)all Accounts;

 

(d)all certificated securities and uncertificated securities;

 

(e)all chattel paper, including electronic chattel paper;

 

(f)all Computer Hardware and Software and all rights with respect thereto,
including, any and all licenses, options, warranties, service contracts, program
services, test rights, maintenance rights, supporting information, improvement
rights, renewal rights and indemnifications, and any substitutions,
replacements, additions or model conversions of any of the foregoing;

 

(g)all Contract Rights;

 

(h)all commercial tort claims, (including, without limitation any commercial
tort claims from time to time described on Schedule 3 (as such Schedule 3 may
from time to time be updated));

 

(i)all deposit accounts;

 

(j)all documents;

 

(k)all financial assets;

 

(l)all General Intangibles, including payment intangibles and software;

 

(m)all goods (including all Equipment and Inventory), and all embedded software,
accessions, additions, attachments, improvements, substitutions and replacements
thereto and therefor;

 

(n)all instruments;

 

(o)all Intellectual Property, including, without limitation, all Intellectual
Property related to Specified Drugs;

 

(p)all Investment Property;

 

(q)all of the Capital Stock of each Subsidiary that is owned directly by the
Company or a Grantor, including, without limitation, any shares, membership
interests, Partnership Interests, Limited Liability Company Interests or other
equity interests set forth on Schedule 1 hereto (the “Pledged Securities”);

 

(r)all leasehold interests;

 

(s)all cash, cash equivalents or other money;

 

(t)all letter-of-credit rights;

 



2

 

 

(u)all supporting obligations; and

 

(v)all books, records, writings, data bases, information and other property
relating to, used or useful in connection with, or evidencing, embodying,
incorporating or referring to any of the foregoing, and all proceeds, products,
offspring, rents, issues, profits and returns of and from any of the foregoing;

 

provided, however, that, no Excluded Assets shall be included in the Collateral.

 

“Collateral Documents” means, collectively, this Agreement, each Mortgage,
collateral assignment, Control Agreement and any other related agreement,
document or instrument pursuant to which a Lien is granted by a Grantor to
secure any Indenture Obligations or under which rights or remedies with respect
to any such Lien are governed, (including, without limitation, financing
statements under the UCC of the relevant states and filings concerning
intellectual property to be made with appropriate governmental agencies), in
each case, as the same may be amended, supplemented, restated, renewed, replaced
or otherwise modified from time to time.

 

“Computer Hardware and Software” shall mean all of each Grantor’s rights
(including rights as licensee and lessee) with respect to (a) computer and other
electronic data processing hardware, including all integrated computer systems,
central processing units, memory units, display terminals, printers, computer
elements, card readers, tape drives, hard and soft disk drives, cables,
electrical supply hardware, generators, power equalizers, accessories,
peripheral devices and other related computer hardware; (b) all software and all
software programs designed for use on the computers and electronic data
processing hardware described in clause (a) above, including all operating
system software, utilities and application programs in whatsoever form (source
code and object code in magnetic tape, disk or hard copy format or any other
listings whatsoever); (c) any firmware associated with any of the foregoing; and
(d) any documentation for hardware, software and firmware described in clauses
(a), (b) and (c) above, including flow charts, logic diagrams, manuals,
specifications, training materials, charts and pseudo codes. For the avoidance
of doubt, this definition includes all outsourced information technology
functions and relationships.

 

“Contract Right” shall mean any right of each Grantor to payment under a
contract for the sale or lease of goods, the rendering of services or the
licensing of any Intellectual Property, which right is at the time not yet
earned by performance.

 

“Contracts” shall mean all contracts between any Grantor and one or more
additional parties (including any license, manufacturing, supply, technology
transfer, asset sale, partnership, joint venture, and limited liability company
agreements).

 



3

 

 

“Copyrights” shall mean all of each Grantor’s now existing or hereafter acquired
right, title, and interest in and to all of such Grantor’s copyrights, rights to
any works of authorship or other copyrightable subject material and all
applications for registration, registrations and recordings relating to the
foregoing as may at any time be filed in the United States Copyright Office or
in any similar office or agency in the United States of America, any State
thereof, any political subdivision thereof or in any other country together with
all rights and privileges arising under applicable law with respect to such
Grantor’s use of any copyrights and all reissues, divisions, continuations and
renewals thereof, including the right to sue and recover damages for past,
present and future infringements of any of the foregoing.

 

“Domain Names” shall mean all Internet domain names and associated uniform
resource locator addresses.

 

“Equipment” shall mean and include as to each Grantor, all of such Grantor’s,
whether now owned or hereafter acquired and wherever located equipment,
machinery, apparatus, motor vehicles, fittings, furniture, furnishings,
fixtures, parts, accessories, and all other goods (other than Inventory) and all
replacements and substitutions therefor or accessions thereto.

 

“Excluded Assets” shall mean:

  

(1)          the Voting Stock of any direct or indirect Foreign Subsidiary of
the Company in excess of 65% of all of the outstanding Voting Stock of such
Foreign Subsidiary;

  

(2)          any property or asset, if and only for so long as the grant of a
Lien under the Collateral Documents will constitute or result in (i) a breach,
termination or default under any lease, license or any agreement governing a
Collaboration Transaction or Royalty Transaction, in each case to which such
property or asset is subject (other than pursuant to any provision of any such
lease, license or agreement that would be rendered ineffective pursuant to
Section 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or
any other applicable law or principles of equity), but only to the extent the
Collateral Agent has a perfected first priority lien on any payments, proceeds
or other consideration received or receivable by the Company or any Restricted
Subsidiary in connection with the applicable lease, license, Collaboration
Transaction or Royalty Transaction or (ii) a violation of applicable law with
respect to such property or asset;

 

(3)          property and assets owned by any Grantor that are the subject (i)
of Permitted Liens described in clause (6) of the definition thereof for so long
as such Permitted Liens are in effect and the Indebtedness secured thereby
constitutes Permitted Debt described in clause (4) of the definition thereof or
(b) Permitted Liens described in clause (13) of the definition thereof for so
long as such Permitted Liens are in effect and the Indebtedness secured thereby
constitutes Permitted Debt described in clause (13) of the definition thereof
incurred in respect of a Royalty Transaction, and in each case the agreements or
instruments evidencing or governing such Indebtedness otherwise prohibits any
other Liens thereon, but only for so long as such prohibition exists and is
effective and valid;

  



4

 

 

(4)          (i) Deposit Accounts and Securities Accounts the balance of which
consists exclusively of (a) withheld income taxes and federal, state or local
employment taxes in such amounts as are required to be paid to the Internal
Revenue Service or state or local government agencies within the following two
months with respect to employees of the Company or any of its Restricted
Subsidiaries, and (b) any payroll accounts, health care reimbursement accounts
and employee benefits accounts, including any accounts containing amounts
required to be paid over to an employee benefit plan pursuant to DOL Reg. Sec.
2510.3-102 on behalf of or for the benefit of employees of the Company or any of
its Restricted Subsidiaries, (ii) all segregated Deposit Accounts constituting
(and the balance of which consists solely of funds set aside in connection with)
tax accounts, fiduciary accounts and trust accounts and (iii) any Deposit
Accounts and Securities Accounts, amounts on deposit in which do not exceed
$50,000 individually or $250,000 in the aggregate at any one time;

 

(5)          vehicles and other items covered by certificates of title or
ownership, in each case, with a Fair Market Value of less than $1,000,000, to
the extent that a security interest cannot be perfected solely by filing a UCC-1
financing statement (or similar instrument);

  

(6)          proceeds and products from any and all of the foregoing excluded
collateral described in clauses (1) through (5), unless such proceeds or
products would otherwise constitute Collateral securing the Notes.

  

For the avoidance of doubt, (i) no Specified Drug shall ever be considered an
Excluded Asset and (ii) each Specified Drug shall at all times constitute part
of the Collateral.

  

“Excluded Perfection Assets” shall mean (1) registered Intellectual Property to
the extent registered in a country other than the Specified Jurisdictions, (2)
leasehold interests in real property, to the extent that a security interest
cannot be perfected solely by filing a UCC-1 financing statement (or similar
instrument), and (3) letter-of-credit rights, electronic chattel paper,
commercial tort claims, promissory notes, uncertificated securities and deposit
accounts and securities accounts with a Fair Market Value, in the aggregate, of
less than $1,500,000, to the extent that a security interest therein cannot be
perfected solely by filing a UCC-1 financing statement (or similar instrument).

 



5

 

 

“General Intangibles” shall mean and include as to each Grantor all of such
Grantor’s general intangibles (as such term is defined in the UCC), whether now
owned or hereafter acquired including, without limitation, all payment
intangibles, choses in action, commercial tort claims, causes of action,
corporate or other business records, inventions, designs, patents, patent
applications, equipment formulations, manufacturing procedures, quality control
procedures, trademarks, service marks, trade secrets, goodwill, copyrights,
design rights, registrations, licenses, franchises, customer lists, tax refunds,
tax refund claims, computer programs and computer software, all claims under
guaranties, all rights of indemnification and all other intangible property of
every kind and nature.

 

“Indenture” shall mean the Indenture dated as of October 5, 2015, by and among
the Company, the other Grantors party thereto, the Trustee and the Collateral
Agent, as amended, supplemented or otherwise modified from time to time.

 

“Indenture Documents” shall mean the Notes, the Indenture, the Note Guarantees,
the Fee Letter, the Collateral Documents and any purchase agreement entered into
by a Holder and the Company in connection with the purchase of the Notes.

 

“Indenture Obligations” shall mean all Obligations in respect of the Notes or
arising under the other Indenture Documents.

 

“Intellectual Property” shall mean, as to each Grantor, such Grantor’s now owned
and hereafter arising or acquired: Patents, Copyrights, works which are the
subject matter of copyrights, Marks, and designs, and licenses and rights to use
any of the foregoing and all applications, registrations and recordings relating
to any of the foregoing as may be filed in the United States Copyright Office,
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any State thereof, any political subdivision thereof or in
any other country or jurisdiction, together with all rights and privileges
arising under applicable law with respect to any Grantor’s use of any of the
foregoing; all extensions, adjustments, renewals, reissues, divisions,
continuations, and continuations-in-part of any of the foregoing; all rights to
sue for past, present and future infringement of any of the foregoing;
inventions, trade secrets, formulae, processes, compounds, drawings, designs,
blueprints, surveys, reports, manuals, and operating standards; goodwill
(including any goodwill associated with any trademark or service mark, or the
license of any trademark or service mark); customer and other lists in whatever
form maintained; trade secret rights, Domain Names; software and contract rights
relating to computer software programs, in whatever form created or maintained.

 

“Intellectual Property Rights” shall mean all Copyrights, Marks, and Patents, as
well as any right, title, and interest in or to trade secrets and Domain Names.

 

“Inventory” shall mean and include as to each Grantor, all of such Grantor’s now
owned or hereafter acquired inventory (as such term is defined in the UCC),
goods, merchandise and other personal property, wherever located, to be
furnished under any contract of service or held for sale or lease, all raw
materials, work in process, finished goods and materials and supplies of any
kind, nature or description which are or might be used or consumed in such
Grantor’s business or used in selling or furnishing such goods, merchandise and
other personal property, all other inventory of such Grantor, and all documents
of title or other documents representing them.

 



6

 

 

“Investment Property” shall mean any “investment property” as such term is
defined in Section 9-102 of the UCC now owned or hereafter acquired by any
Grantor, wherever located, including (a) all securities, whether certificated or
uncertificated, including stocks, bonds, interests in limited liability
companies, partnership interests, treasuries, certificates of deposit, and
mutual fund shares; (b) all securities entitlements of any Grantor, including
the rights of any Grantor to any securities account and the financial assets
held by a securities intermediary in such securities account and any free credit
balance or other money owing by any securities intermediary with respect to that
account; (c) all securities accounts of any Grantor; (d) all commodity contracts
of any Grantor; and (e) all commodity accounts held by any Grantor.

 

“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest at any time owned by any Grantor in any limited
liability company.

 

“Marks” shall mean all of each Grantor’s now existing or hereafter acquired
right, title, and interest in and to all of such Grantor’s trademarks,
tradenames, trade styles, trade dress, service marks and other protectable
indicia of origin and all applications for registration, registrations and
recordings relating to the foregoing as may at any time be filed in the United
States Patent and Trademark Office, or any similar office or agency in the
United States of America, any State thereof, any political subdivision thereof
or in any other country, together with all rights and privileges arising under
applicable law with respect to such Grantor’s use of any trademarks, tradenames,
trade styles and service marks, and all reissues, extensions, continuation and
renewals thereof, including the right to sue and recover damages for past,
present and future infringements of any of the foregoing.

 

“New York UCC” is defined in the preamble hereto.

 

“Organizational Information” is defined in Section 3(h).

 

“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Grantor in any general
partnership or limited partnership.

 

“Patents” shall mean each of Grantor’s now existing, or hereafter acquired
right, title and interest in and to all of such Grantor’s patents and patent
applications, including any original, divisional, continuation,
continuation-in-part, reissue and reexamination applications or any applications
for extension or adjustment of the term of that patent, as may at any time be
filed in the United States Patent and Trademark Office or any similar office or
agency in any other country, together with all rights and privileges arising
under applicable law with respect to such Grantor’s use of any such patents or
patent applications, including the right to sue and recover damages for past,
present and future infringements of any of the foregoing.

 



7

 

 

“Pledged Company” means, each Person listed on Schedule 1 hereto as a “Pledged
Company”, together with each other Person, all or a portion of whose Capital
Stock, is acquired or otherwise owned by a Grantor after the Issue Date.

 

“Pledged Securities” is defined in clause (q) of the definition of “Collateral”.

 

“Real Property” shall mean all of each Grantor’s right, title and interest in
and to its owned and leased premises.

 

“Secured Party” shall refer to each of the holders of the Notes, the Trustee and
the Collateral Agent.

 

“Security Agreement Joinder” means a Pledge and Security Agreement Joinder,
substantially in the form of the attached Annex E, executed and delivered to the
Collateral Agent by a Subsidiary for the purpose of adding an additional Grantor
as a party to this Agreement.

 

“Specified Jurisdictions” means the United States of America, the United
Kingdom, France, Germany, Spain, Italy and Japan.

 

“Termination Date” shall mean the earliest to occur of the date on which (a) all
Indenture Obligations (other than unasserted indemnification obligations) have
been paid in full in cash; (b) the Company exercises its legal defeasance option
or covenant defeasance option described in Article 8 of the Indenture; and (c)
the satisfaction and discharge of the Indenture occurs in accordance with
Article 8 thereof.

 

“Trustee” shall refer to Wilmington Trust, National Association, in its capacity
as indenture trustee under the Indenture.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

 

2.            Security Interest.

 

(a)           Granting Clause. In consideration of and as collateral security
for the prompt full and complete payment and performance when due of the
Indenture Obligations now existing or hereafter arising, each Grantor, for value
received, does hereby assign, mortgage, pledge and hypothecate to the Collateral
Agent, for the benefit of the Secured Parties, and does hereby grant to the
Collateral Agent, for the benefit of the Secured Parties, an absolute,
unconditional and continuing security interest in all of such Grantor’s
Collateral.

 



8

 

 

(b)          Voting, etc. Until the occurrence and continuance of a Default or
Event of Default, each Grantor shall be entitled to vote any and all of the
Capital Stock; provided, however, that no vote shall be cast or any action taken
by such Grantor with respect to any Capital Stock which would materially violate
any of the terms of this Agreement, the Indenture, any other Indenture Document
or which would authorize or effect actions prohibited under the terms of the
Indenture or any Indenture Document; and provided further, that the foregoing
proviso shall not apply to Capital Stock described in clause (1) of the
definition of Excluded Assets. All such rights of such Grantor to vote any
Capital Stock (not subject to the provisos in the preceding sentence) shall
cease upon notice after the occurrence and during the continuance of a Default
or an Event of Default; provided, however, that upon the cure or waiver of such
Default or Event of Default, any rights of the Collateral Agent to vote any and
all of the Capital Stock shall cease and all such rights of such Grantor to vote
any and all of the Capital Stock shall resume.

 

(c)          Payments and Other Distributions. Until the occurrence and
continuance of a Default or Event of Default, all cash, dividends or
distributions payable in respect of the Capital Stock (to the extent such
payments shall be permitted pursuant to the terms and provisions of the
Indenture) shall be paid to the applicable Grantor; provided, however, that upon
the occurrence and during the continuance of a Default or Event of Default, all
cash dividends or distributions payable in respect of the Capital Stock shall be
paid to the Collateral Agent as security for the Indenture Obligations;
provided, further that upon written notice of the Collateral Agent (at the
direction of the holders of the Notes) delivered after the cure or waiver of
such Default or Event of Default, all cash dividends or distributions payable in
respect of the Capital Stock shall be paid to such Grantor. The Collateral Agent
shall be entitled to receive directly, and to retain as part of the Collateral:

 

(i)          all other or additional securities or Investment Property, or
rights to subscribe for or purchase any of the foregoing, or property (other
than cash) paid or distributed by way of dividend in respect of the Capital
Stock; and

 

(ii)         all other or additional securities, Investment Property or property
(other than cash) paid or distributed in respect of the Capital Stock by way of
split, spin-off, split-up, reclassification, combination of shares or similar
rearrangement.

 

If at any time any Grantor shall obtain or possess any Capital Stock, such
Grantor shall be deemed to hold such Capital Stock in trust for the Collateral
Agent for the benefit of the Collateral Agent and the other Secured Parties, and
such Grantor shall promptly surrender and deliver such Capital Stock to the
Collateral Agent; provided, that the foregoing shall not apply to Capital Stock
described in clause (1) of the definition of Excluded Assets.

 



9

 

 

3.            Representations, Warranties and Agreements. In addition to any
representations and warranties of any Grantor set forth in the Indenture
Documents, which are incorporated herein by this reference, each Grantor hereby
represents and warrants the following to the Collateral Agent:

 

(a)          Authority. The execution, delivery and performance of this
Agreement have been duly authorized by all necessary action of such Grantor.

 

(b)          Accuracy of Information. The exact legal name of such Grantor is
correctly shown on the signature pages hereof.

 

(c)          Enforceability. This Agreement is the legal, valid and binding
obligations of such Grantor, enforceable in accordance with their respective
terms, except as limited by bankruptcy, insolvency or similar laws of general
application relating to the enforcement of creditors’ rights and except to the
extent specific remedies may generally be limited by equitable principles.

 

(d)          Ownership and Liens.

 

(i)           At the time the Collateral becomes subject to the Collateral
Agent’s Lien, each Grantor shall be the sole owner of and fully authorized and
able to sell, transfer, pledge and/or grant a Lien in each and every item of its
respective Collateral to the Collateral Agent; and the Collateral shall be free
and clear of all Liens and encumbrances whatsoever other than Permitted Liens;

 

(ii)          All of the Pledged Securities (including, without limitation, the
Pledged Securities indicated on Schedule 1) have been (to the extent such
concepts are relevant with respect to such Pledged Securities) duly authorized
and validly issued, are fully paid and non-assessable and other than in
connection with a disposition permitted pursuant to the Indenture, there are no
options to purchase or similar rights. Except as set forth on Schedule 1 hereto,
such Grantor owns 100% of the issued and outstanding shares of Capital Stock or
membership interests, Partnership Interests, Limited Liability Company Interests
or other equity interests of each of the direct Subsidiaries of such Grantor,
and the Pledged Securities constitute or will constitute the percentage of the
issued and outstanding Capital Stock of the Pledged Companies of such Grantor
identified on Schedule 1 hereto;

 

(iii)          With respect to all Collateral of each Grantor whereby or with
respect to which the Collateral Agent may obtain “control” thereof within the
meaning of Section 8-106 of the UCC or under any provision of the UCC as the
same may be amended or supplemented from time to time, or under the laws of any
relevant State, such Grantor shall take commercially reasonable efforts to
provide “control” of such Collateral (other than Excluded Perfection Assets) to
the Collateral Agent; provided that with respect to such Collateral in existence
as of the date hereof, such Grantor shall have sixty (60) days after the date
hereof to take commercially reasonable efforts to provide “control” of such
Collateral (other than Excluded Perfection Assets) to the Collateral Agent; and

 

(iv)         Each Grantor represents, warrants, covenants and agrees that (a)
the certificated Pledged Securities listed on Schedule 1 are the only equity
interests owned by such Grantor which are certificated; and (b) the
uncertificated Pledged Securities listed on Schedule 1 are the only equity
interests owned by such Grantor which are uncertificated.

 



10

 

 

(e)          Capital Stock.

 

(i)            All of the issued and outstanding shares of Capital Stock,
membership interests, Limited Liability Company Interests, Partnership
Interests, or other similar equity interests, as applicable, owned by such
Grantor have been duly authorized and validly issued, are fully paid and
nonassessable and were not issued in violation of, and are not subject to, any
preemptive or similar rights. All of the outstanding shares of Capital Stock,
membership interests, Limited Liability Company Interests, Partnership
Interests, or other similar equity interests of its Subsidiaries are owned
directly or indirectly by the Company, free and clear of all Liens other than
(A)) those imposed by the Securities Act, the rules and regulations of the SEC
and the securities or “Blue Sky” laws of certain U.S. state or non-U.S.
jurisdictions and (B) those set forth in the corporate organizational documents
of the relevant entities. No issuer of Capital Stock is party to any agreement
granting “control” (as defined in Section 8-106 of the UCC) of such Grantor’s
Capital Stock to any third party, except as permitted pursuant to the Indenture
Documents. All such Capital Stock is held by such Grantor directly and not
through any securities intermediary.

 

(ii)           All Capital Stock owned by each Grantor is and shall be at all
times during the term of this Agreement, freely transferrable without
restriction or limitation, except as limited (A) by the terms of the Indenture
Documents and (B) by foreign laws in connection with the pledge of Capital Stock
of issuers organized under the laws of a jurisdiction outside of the United
States.

 

(iii)          There are no outstanding options, warrants, convertible
securities or other rights, contingent or absolute, to acquire the Capital Stock
that is Collateral, and no Capital Stock that is Collateral is subject to any
shareholder, voting trust or similar agreement. No consent of any Person is
necessary or desirable in connection with the creation or perfection of the
security interest in any Capital Stock or the exercise by the Collateral Agent
of the voting or other rights and remedies in respect thereof provided for in
this Agreement, except as may be required in connection with (A) any disposition
by laws affecting the offering and sale of securities generally or (B) the
Capital Stock of issuers organized under the laws of a jurisdiction outside the
United States.

 

(f)           No Conflicts or Consents. Neither the ownership or intended use of
the Collateral by any Grantor, nor the grant of the security interest by each
Grantor to the Collateral Agent herein, will (i) materially conflict with any
provision of (A) any material federal, state or local law, statute, rule or
regulation, (B) any provision of the organizational documents of any of the
Grantors, (C) result in a loss or impairment of any Grantor’s or its
subsidiary’s right to use any Intellectual Property to the same extent used
prior to the date of this Agreement, or (D) any material agreement, judgment,
license, order or permit applicable to or binding upon any of the Grantors, or
(ii) result in or require the creation of any lien, charge or encumbrance upon
any of the Collateral except as may be contemplated or permitted in the
Indenture Documents. Except as expressly contemplated in the Indenture
Documents, no consent, approval, authorization or order of, and no notice to or
filing with, any court, governmental authority or other Person is required in
connection with the grant by each Grantor of the security interest herein or the
exercise by the Collateral Agent of its rights and remedies hereunder, other
than (x) those previously or contemporaneously obtained or received, (y) as may
be required in connection with any disposition by laws affecting the offering
and sale of securities generally or (z) as may be required in connection with
the Capital Stock of issuers organized under the laws of a jurisdiction outside
the United States.

 



11

 

 

(g)          Security Interest. This Agreement creates a legal, valid and
binding Lien and security interest in favor of the Collateral Agent in the
Collateral securing the Indenture Obligations, except as limited by bankruptcy,
insolvency or similar laws of general application relating to the enforcement of
creditors’ rights and except to the extent specific remedies may generally be
limited by equitable principles. Upon the taking of the actions described in
Section 4(c) hereof, the Lien and security interest in favor of the Collateral
Agent in the Collateral created hereby shall be prior and superior in right to
any other Person or any other Lien (except Permitted Liens).

 

(h)          Location/Identity. Each Grantor’s principal place of business and
chief executive office (as those terms are used in the New York UCC) is located
at the address set forth on Schedule 2 hereto. Each Grantor’s (i) organizational
structure and state of organization, (ii) organizational and taxpayer ID
numbers, (iii) other legal names, together with the date of any relevant change
within the last five years, (iv) recent changes to its identity or corporate
structure, and (v) other names (including trade names and d/b/a names, but not
including brand names or trademarks relating to products) used within the last
five years (the “Organizational Information”), are set forth on Schedule 2
hereto.

 

(i)           Collateral in the Possession of a Bailee.

 

If any Inventory or other Goods in excess of $1,000,000 in the aggregate are at
any time in the possession of a bailee (other than where such Inventory or Goods
are in transit, temporarily relocated for maintenance or repair, or located
temporarily at the applicable Grantor’s customers’ locations (with each such
location being tracked in such Grantor’s customary dispatch roster or other
equipment deployment schedule which roster or schedule is held at the location
listed on Schedule 6 hereto from which such Inventory or Equipment was
deployed)), such Grantor shall promptly notify the thereof and shall use its
commercially reasonable efforts to promptly obtain an acknowledgment from such
bailee that the bailee holds such Collateral for the benefit of the Collateral
Agent and that the bailee shall, following the occurrence of an Event of
Default, act upon the instructions of the Collateral Agent without the further
consent of such Grantor. The Collateral Agent agrees with such Grantor that the
Collateral Agent shall not give any such instructions unless an Event of Default
has occurred and is continuing. In addition, the Grantors agree that following
the occurrence of an Event of Default that is continuing, the Collateral Agent
shall be entitled to remove, without the further consent of the Grantors, any
Inventory or Goods (whether or not in excess of $1,000,000) in the possession of
any bailee or located at any of such Grantor’s customers’ locations.

 



12

 

 

4.            Covenants. In addition to all covenants and agreements of each
Grantor set forth in the Indenture Documents, which are incorporated herein by
this reference, the Grantors will comply with the covenants contained in this
Section 4 at all times during the period of time this Agreement is effective
unless otherwise consented to by the Collateral Agent in writing at the
direction of the holders of the Notes.

 

(a)          Inspection and Further Identification of Collateral. The Grantors
will keep commercially reasonable records concerning the Collateral and will
permit the Collateral Agent and all representatives and agents appointed by the
Collateral Agent to inspect, at the Company’s expense and upon reasonable prior
notice to the Grantors, and unless an Event of Default is continuing, no more
than twice per calendar year, any of the Collateral and the books, records,
audits, correspondence and all other documents relating to the Collateral at any
time during normal business hours, to make and take away photocopies,
photographs and printouts thereof and to write down and record any such
information. Each Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral as
the Collateral Agent or any other Secured Party may reasonably request, all in
reasonable detail.

 

(b)          Payment of Taxes. The Grantors will timely pay, when due, all
taxes, assessments and governmental charges or levies lawfully imposed upon the
Collateral or any part thereof. The Grantors may, however, delay paying or
discharging any such taxes, assessments or charges so long as the validity
thereof is contested in good faith by proper proceedings and provided the
Grantors have set aside on such Grantors’ books adequate reserves therefor and
enforcement of any lien or levy relating to such tax is effectively stayed.

 

(c)          Perfection of Security Interest. Each Grantor shall take all
actions as may be reasonably necessary or as the Collateral Agent may reasonably
request in writing so as at all times to maintain the validity, perfection,
enforceability and priority of the Collateral Agent’s security interest in and
Lien on the Collateral or to enable the Collateral Agent to protect, exercise or
enforce its rights hereunder and in the Collateral, including (i) promptly
discharging all Liens other than Permitted Liens and (ii) executing and
delivering financing statements, Control Agreements, instruments of pledge,
mortgages, notices and assignments, in each case relating to the creation,
validity, perfection, priority, maintenance or continuation of the Collateral
Agent’s security interest and Lien under the UCC or other applicable law,
provided, however, that such Grantor shall not be required to take any actions
to perfect security interests in (i) the Excluded Perfection Assets, (ii)
subject to Section 4(l), shares of Capital Stock of any Pledged Company who is a
Foreign Subsidiary by executing a foreign law governed pledge agreement or (iii)
subject to Sections 5(e) and 5(g), any Intellectual Property Right registered in
a Specified Jurisdiction other than the United States by the filing of security
documents in such foreign jurisdictions.

 

(d)          Inventory and Equipment. Each Grantor covenants and agrees that
such Grantor shall keep such Grantor’s Inventory and Equipment other than (i)
Inventory and Equipment in transit, (ii) Inventory with an aggregate fair market
or book value (whichever is more) less than $1,000,000, (iii) Equipment with an
aggregate fair market or book value (whichever is more) less than $1,000,000,
and (iv) Inventory and Equipment disposed of as permitted by the Indenture, only
at the locations identified on Schedule 2 and its chief executive offices only
at the locations identified on Schedule 2 (as such Schedule may from time to
time be updated in accordance with Section 4(m), in each case unless such
Grantor has provided written notice of the relocation of such Inventory and
Equipment within twenty (20) Business Days thereof. All Equipment necessary to
the conduct of any Grantor’s business shall be maintained in good operating
condition and repair (reasonable wear and tear excepted) and all necessary
replacements of and repairs thereto shall be made (reasonable wear and tear
excepted). Each Grantor shall use or operate any Equipment in compliance with
applicable law in all material respects. Except as permitted under the
Indenture, no Grantor shall sell or otherwise dispose of any of its Equipment.
Each Grantor agrees that, upon the reasonable request of the Collateral Agent
(as directed by the holders of at least 25% in aggregate principal amount of the
Notes then outstanding), such Grantor will promptly provide the Collateral Agent
with confirmation of the specific location of any Equipment.

 



13

 

 

(e)          Direction to Account Debtors; Contracting Parties; etc. Upon the
occurrence and during the continuance of an Event of Default, if the Collateral
Agent so directs any Grantor, such Grantor agrees (i) to cause all payments on
account of the Accounts and Contracts to be made directly to a cash account held
by the Collateral Agent (the “Cash Collateral Account”), (ii) that, upon
concurrent notice to such Grantor, the Collateral Agent may directly notify the
obligors with respect to any Accounts and/or under any Contracts to make
payments with respect thereto as provided in the preceding clause (i), and (iii)
that the Collateral Agent may enforce collection of any such Accounts and
Contracts and may, in consultation with such Grantor, adjust, settle or
compromise the amount of payment thereof, in the same manner and to the same
extent as such Grantor. Without notice to or assent by any Grantor, the
Collateral Agent may (at the direction of the holders of the Notes), upon the
occurrence and during the continuance of an Event of Default, apply any or all
amounts then in, or thereafter deposited in, the Cash Collateral Account toward
the payment of the Indenture Obligations in the manner provided in Section 4.01
of the Indenture. The reasonable out-of-pocket costs and expenses of collection
(including reasonable attorneys’ fees), whether incurred by a Grantor or the
Collateral Agent, shall be borne by the relevant Grantor. The Collateral Agent
shall deliver a copy of each notice referred to in the preceding clause (ii) to
the relevant Grantor; provided, that (x) the failure by the Collateral Agent to
so notify such Grantor shall not affect the effectiveness of such notice or the
other rights of the Collateral Agent created by this Section 4 and (y) no such
notice shall be required if an Event of Default of the type described in
Sections 6.01(7) or (8) of the Indenture has occurred and is continuing.

 

(f)           Collection. (i) From and after the occurrence and during the
continuance of an Event of Default, upon the demand of the Collateral Agent
(acting at the direction of the holders of the Notes), each Grantor shall
deliver to the Collateral Agent, in original form and on the date of receipt
thereof, all checks, drafts, notes, money orders, acceptances, cash and other
evidences of Indebtedness at any time received by Grantors. (ii) Following the
occurrence and during the continuance of any Event of Default, at its option,
the Collateral Agent (acting at the direction of the holders of the Notes),
shall have the exclusive right to collect the Accounts of each Grantor, take
possession of the Collateral, or both. In such case, the Collateral Agent’s
actual reasonable, documented, out-of-pocket collection expenses, including but
not limited to, stationery and postage, telephone and facsimile, secretarial and
clerical expenses and the salaries of any collection personnel used for
collection, shall be for the account of the Company and added to the Indenture
Obligations.

 



14

 

 

(g)          Instruments and Documents. If any Grantor owns or acquires any
instrument or document (as defined in the New York UCC) evidencing or forming a
part of the Collateral in excess of (x) so long as no Event of Default has
occurred and is continuing, $1,000,000, or (y) so long as an Event of Default
has occurred and is continuing, $100,000, constituting Collateral (other than
checks and other payment instruments received and collected in the ordinary
course of business), such Grantor will within twenty (20) Business Days deliver
such instrument or document to the Collateral Agent appropriately endorsed to
the order of the Collateral Agent.

 

(h)          Grantors Remain Liable Under Accounts and Contracts. Anything
herein to the contrary notwithstanding, the Grantors shall remain liable under
each of the Accounts and Contracts to observe and perform all of the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise to such Accounts or Contracts.
Neither the Collateral Agent nor any other Secured Party shall have any
obligation or liability under any Account (or any agreement giving rise thereto)
or Contract, in each case by reason of or arising out of this Agreement or the
receipt by the Collateral Agent or any other Secured Party of any payment
relating to such Account or Contract pursuant hereto, nor shall the Collateral
Agent or any other Secured Party be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any Account (or any
agreement giving rise thereto) or any Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by them or
as to the sufficiency of any performance by any party under any Account (or any
agreement giving rise thereto) or Contract, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to them or to which they may be entitled at
any time or times.

 

(i)           Letter-of-Credit Rights. If any Grantor is at any time a
beneficiary under a letter of credit with a stated amount of $1,000,000 or more,
such Grantor shall use its commercially reasonable efforts to (i) arrange for
the issuer and any confirmer of such letter of credit to consent in writing to
an assignment to the Collateral Agent of the proceeds of any drawing under such
letter of credit or (ii) arrange for the Collateral Agent to become the
transferee beneficiary of such letter of credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be applied as provided in this Agreement upon the occurrence and
during the continuance of an Event of Default.

 

(j)           Commercial Tort Claims. All commercial tort claims of each in
existence on the date of this Agreement are described in Schedule 3 hereto. If
any Grantor shall at any time after the date of this Agreement acquire a
commercial tort claim in an amount (taking the greater of the aggregate claimed
damages thereunder or the reasonably estimated value thereof) of $1,000,000 or
more, such Grantor shall promptly (i) notify the Collateral Agent thereof in a
writing signed by such Grantor and describing the details thereof; (ii) grant to
the Collateral Agent in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement; and (iii) take such
actions as may be reasonably necessary to perfect such security interest,
including filing a UCC-1 financing statement or UCC-3 statement of amendment in
such filing office as may be appropriate, and provide evidence thereof to the
Collateral Agent.

 



15

 

 

(k)          Chattel Paper. Upon the reasonable request of the Collateral Agent
made at any time or from time to time, each Grantor shall promptly furnish to
the Collateral Agent a list of all electronic chattel paper held or owned by
such Grantor. Furthermore, if requested by the Collateral Agent, each Grantor
shall promptly take all actions which are reasonably practicable so that the
Collateral Agent has “control” of all electronic chattel paper with a value of
(x) so long as no Event of Default has occurred and is continuing, $1,000,000,
or (y) so long as an Event of Default has occurred and is continuing, $100,000,
in accordance with the requirements of Section 9-105 of the UCC. Each Grantor
will promptly (and in any event within ten (10) days) following any request by
the Collateral Agent, deliver all of its tangible chattel paper to the
Collateral Agent.

 

(l)           Additional Procedures. To the extent that any Grantor at any time
or from time to time owns, acquires or obtains any right, title or interest in
any Capital Stock intended to be pledged as Collateral hereunder or the form or
nature of any Capital Stock shall change, the Collateral Agent shall
automatically (and without the taking of any action by any Grantor) have a
security interest in all of the right, title and interest of such Grantor in, to
and under such Capital Stock (other than Excluded Assets) pursuant to Section
2(a) of this Agreement and, in addition thereto, such Grantor shall (to the
extent provided below but not as to any Excluded Perfection Assets) take the
following actions as set forth below (as promptly as practicable and, in any
event, within ten (10) Business Days after it obtains such Capital Stock) for
the benefit of the Collateral Agent and the other Secured Parties:

 

(i)            with respect to a certificated security (other than a
certificated security credited on the books of a clearing corporation or
securities intermediary), such Grantor shall physically deliver such
certificated security to the Collateral Agent, endorsed to the Collateral Agent
or endorsed in blank;

 

(ii)           with respect to an uncertificated security (other (x) than an
uncertificated security credited on the books of a clearing corporation or
securities intermediary or (y) an uncertificated security of a Subsidiary that
does not constitute a Significant Subsidiary), such Grantor shall use
commercially reasonable efforts to cause the issuer of such uncertificated
security to duly authorize, execute, and deliver to the Collateral Agent, an
agreement for the benefit of the Collateral Agent and the other Secured Parties
substantially in the form of Annex A hereto pursuant to which such issuer agrees
to comply with any and all instructions originated by the Collateral Agent
without further consent by the registered owner and not to comply with
instructions regarding such uncertificated security (and any Partnership
Interests and Limited Liability Company Interests issued by such issuer)
originated by any other Person other than a court of competent jurisdiction;

 

(iii)          with respect to a certificated security, uncertificated security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a clearing corporation or securities intermediary (including a Federal
Reserve Bank, Participants Trust Company or The Depository Trust Company), such
Grantor shall promptly notify the Collateral Agent in writing thereof and shall
comply with the applicable rules of such clearing corporation or securities
intermediary (A) in the case of a clearing corporation, to perfect the security
interest of the Collateral Agent under applicable law (including, in any event,
under Sections 9-314(a), (b) and (c), 9-106 and 8-106(d) of the UCC) or (B) in
the case of a securities intermediary, if required to perfect the security
interest of the Collateral Agent under applicable law (including, in any event,
under Sections 9-314(a), (b) and (c), 9-106 and 8-106(d) of the UCC); and

 



16

 

 

(iv)         with respect to a Partnership Interest or a Limited Liability
Company Interest (other than a Partnership Interest or Limited Liability Company
Interest credited on the books of a clearing corporation or securities
intermediary), (1) if such Partnership Interest or Limited Liability Company
Interest is represented by a certificate and is a security for purposes of the
UCC, follow the procedure set forth in Section 4(l)(i) hereof, and (2) if such
Partnership Interest or Limited Liability Company Interest is not represented by
a certificate or is not a security for purposes of the UCC, follow the procedure
set forth in Section 4(l)(ii) hereof.

 

In addition, the Grantors agree that the pledge of the shares of Capital Stock
of any Pledged Company who is a Foreign Subsidiary may be supplemented by one or
more separate pledge agreements, deeds of pledge, share charges, or other
similar agreements or instruments, in each case, reasonably requested by the
Collateral Agent after determining the value of such shares of Capital Stock
warrant such pledge and executed and delivered by the relevant Grantors in favor
of the Collateral Agent, which pledge agreements will provide for the pledge of
such shares of Capital Stock in accordance with the laws of the applicable
foreign jurisdiction. With respect to such shares of Capital Stock, the
Collateral Agent may, at any time and from time to time, in its sole discretion,
take commercially reasonable actions in such foreign jurisdictions that will
result in the perfection of the Lien created in such shares of Capital Stock.

 

(m)         Further Actions. Without limitation of any other covenant herein, no
Grantor shall change or permit to be changed the jurisdiction in which it is
incorporated or otherwise organized, or change its legal name (or use a
different name), or location of chief executive office, unless such Grantor has
given the Collateral Agent not less than ten (10) Business Days prior written
notice thereof (along with an update of Schedule 2, as applicable) and the
Grantors have taken (or caused to be taken) all steps reasonably necessary to
maintain the Collateral Agent’s Lien on such Collateral, as well as the priority
(subject to Permitted Liens) and effectiveness of such Lien, in each case, other
than with respect to Excluded Perfection Assets; provided, that, except as
expressly permitted under the Indenture, no Grantor shall change its
jurisdiction of incorporation or organization or location of any of its
Collateral, in each case, to a jurisdiction or location outside of the Specified
Jurisdictions.

 

(n)              Insurance.

 

(i)           Each Grantor shall:

 

(A)         keep its properties adequately insured at all times by financially
sound and reputable insurers, as is customary with companies in the same or
similar businesses operating in the same or similar locations;

 



17

 

 

(B)         maintain such other insurance, to such extent and against such risks
(and with such deductibles, retentions and exclusions), including fire and other
risks insured against by extended coverage and coverage for acts of terrorism,
as is customary with companies in the same or similar businesses operating in
the same or similar locations, including public liability insurance against
claims for personal injury or death or property damage occurring upon, in, about
or in connection with the use of any properties owned, occupied or controlled by
them; and

 

(C)         maintain such other insurance as may be required by law except as
could not reasonably be expected to have a Material Adverse Effect.

 

              (ii)         Each Grantor shall furnish to the Collateral Agent no
more than once each fiscal year information in reasonable detail as to its
property and liability insurance carriers. The Collateral Agent shall be named
as an additional insured on all insurance policies of any Grantor and the
Collateral Agent shall be named as loss payee, with 30 days’ notice of
cancellation on all property and casualty insurance policies of any Grantor;
provided, that the Grantors shall have thirty (30) days (or such longer period
of time agreed to by the Collateral Agent in its reasonable discretion) after
the date hereof to deliver long-form endorsements (it being understood and
agreed that the failure to deliver such long-form endorsements shall constitute
an Event of Default).

 

(o)          Leasehold Obligations. Each Grantor shall, and shall cause each of
its Subsidiaries to, at all times pay, when and as due, its rental obligations
under all leases under which it is a tenant, and shall otherwise comply, in all
material respects, with all other terms of such leases and keep them in full
force and effect, except, in each case, where the failure to do so could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

(p)          Exculpation of Liability. Nothing herein contained shall be
construed to constitute the Collateral Agent or any holder of the Notes as any
Grantor’s agent for any purpose whatsoever, nor shall the Collateral Agent or
any holder of the Notes be responsible or liable for any shortage, discrepancy,
damage, loss or destruction of any part of the Collateral wherever the same may
be located and regardless of the cause thereof, except with respect to the
Collateral Agent’s or such holder’s gross (not mere) negligence or willful
misconduct as determined by a final and non-appealable order of a court of
competent jurisdiction. Neither the Collateral Agent nor any holder of the
Notes, whether by anything herein or in any assignment or otherwise, assumes any
of any Grantor’s obligations under any contract or agreement to which it is a
party, and neither the Collateral Agent nor any holder of the Notes shall be
responsible in any way for the performance by any Grantor of any of the terms
and conditions thereof.

 



18

 

 

(q)         Deposit Accounts; Etc.

 

(i)          No Grantor maintains, or at any time after the date of this
Agreement shall establish or maintain, any demand, time, savings, passbook or
similar account, except for such accounts maintained with a bank (as defined in
Section 9-102 of the UCC) whose jurisdiction (determined in accordance with
Section 9-304 of the UCC) is within a State of the United States other than such
accounts constituting Excluded Assets or Excluded Perfection Assets. Schedule 5
hereto accurately sets forth, as of the date of this Agreement, for each
Grantor, each deposit account maintained by such Grantor (including a
description thereof and the respective account number) and the name of the
respective bank with which such deposit account is maintained. In accordance
with Section 4.22 of the Indenture, and subject to Section 4(c) hereof, each
Grantor shall cause each bank and other financial institution with a Deposit
Account or Securities Account (other than an Excluded Account) referred to in
Schedule 5 hereto to execute and deliver to the Collateral Agent (or its
designee) within thirty (30) days (or such longer period of time agreed to by
the Collateral Agent in its reasonable discretion) after the date of this
Agreement (the “Control Agreement Date”) (or, if later, the date of the
establishment of the respective deposit account), a Control Agreement, in form
and substance satisfactory to the Collateral Agent, duly executed by such
Grantor and such bank or financial institution, or enter into other arrangements
in form and substance satisfactory to the Collateral Agent, pursuant to which
such institution shall irrevocably agree (unless otherwise agreed to by the
Collateral Agent), among other things, that (i) it will comply at any time with
the instructions originated by the Collateral Agent (or its designee) to such
bank or financial institution directing the disposition of cash, Commodity
Contracts, securities, Investment Property and other items from time to time
credited to such account, without further consent of such Grantor, which
instructions the Collateral Agent (or its designee) will not give to such bank
or other financial institution in the absence of the occurrence and continuance
of an Event of Default, (ii) all cash, securities, Investment Property and other
items of such Grantor deposited with such institution shall be subject to a
perfected, first priority security interest in favor of the Collateral Agent (or
its designee), and (iii) any right of set off, banker’s Lien or other similar
Lien, security interest or encumbrance shall be fully waived as against the
Collateral Agent (or its designee). On or after the Control Agreement Date, no
cash, Cash Equivalents or any other property may be transferred from a Deposit
Account or Securities Account that is subject to a Control Agreement to another
Deposit Account or Securities Account that is not subject to a Control
Agreement. The provisions of this Section 4(q) shall not apply to Excluded
Perfection Assets or any Deposit Account or Securities Account constituting an
Excluded Asset. The parties hereto agree that the failure to timely comply with
the provisions of this Section 4(q)(i) shall constitute an Event of Default.

 

(ii)         After the date of this Agreement, no Grantor shall establish any
new demand, time, savings, lockbox, passbook or similar account, except for (x)
deposit accounts established and maintained with banks and meeting the
requirements of preceding clause (i), (y) Excluded Assets and (z) Excluded
Perfection Assets. Subject to Section 4(c) hereof, at the time any such deposit
account that is Collateral (other than Excluded Perfection Assets) is
established, the appropriate Control Agreement shall be entered into in
accordance with the requirements of preceding clause (i) and the respective
Grantor shall furnish to the Collateral Agent a supplement to Schedule 5 hereto
containing the relevant information with respect to the respective deposit
account and the bank with which same is established.

 



19

 

 

(iii)         On the date of this Agreement, the Grantors agree to deposit and
maintain at least $50,000,000 in unrestricted (other than with respect to the
Reserved Funds) cash and Cash Equivalents (which requirement may be satisfied by
Grantors utilizing (i) the Reserved Funds and (ii) any amounts currently on
deposit in existing deposit accounts of the Grantors maintained at Wells Fargo
Bank, National Association (“Wells Fargo”)) in one or more deposit accounts of
the Grantors maintained at Wells Fargo for a period of 90 days beginning on the
date of this Agreement, during which time Wells Fargo shall propose to provide
investment products. If after such 90 day period, the Company, in its good faith
reasonable judgment determines Wells Fargo is unable to provide such investment
products on similar or better terms as the Company’s existing securities
investment provider or fails to comply with the Company’s investment policy,
then the Company will not be obligated to maintain such cash and Cash
Equivalents with Wells Fargo; provided that such cash and Cash Equivalents shall
be deposited in a deposit account of Company at another bank or other financial
institution that is subject to a Control Agreement. It being understood that
after the later to occur of the Lien Release Date (as defined in clause (iv)
below) or 90 days from the date of this Agreement, the cash and Cash Equivalents
may be used for normal course operating expenses and activities of the Grantors
and there shall be no minimum balance requirement; provided that, prior to the
Lien Release Date, none of the Reserved Funds shall be permitted to be used by
Grantors other than to pay (x) all amounts required pursuant to the Existing
Secured Notes Indenture to pay the Existing Secured Notes in full in cash in
order for the Collateral Agent (as defined in the Existing Secured Notes
Indenture) to release all Liens securing the Existing Secured Notes or (y) the
Secured Obligations.  The parties hereto agree that the failure to timely comply
with the provisions of this Section 4(q)(iii) shall constitute an Event of
Default.

 

(iv)         On the date of this Agreement, the Grantors agree that $50,000,000
of the cash proceeds from the issuance of the Notes (the “Reserved Funds”) on
the date hereof shall be deposited in a blocked deposit account of the Company
maintained at Wells Fargo, which deposit account shall not be able to be
accessed by the Company and shall be subject to a Control Agreement, in form and
substance satisfactory to the Collateral Agent, duly executed by the Company and
such bank or financial institution pursuant to which such institution shall
irrevocably agree, among other things, that (i) it will comply at any time with
the instructions originated by the Collateral Agent (or its designee) to such
bank or financial institution directing the disposition of cash, Commodity
Contracts, securities, Investment Property and other items from time to time
credited to such account, without further consent of such Grantor, (ii) it will
not comply with the instructions originated by the Company without the prior
written consent of the Collateral Agent, (iii) all cash, securities, Investment
Property and other items of such Grantor deposited in such account with such
institution shall be subject to a perfected, first priority security interest in
favor of the Collateral Agent (or its designee), and (iv) any right of set off,
banker’s Lien or other similar Lien, security interest or encumbrance shall be
fully waived as against the Collateral Agent (or its designee). The Company
hereby acknowledges and agrees that the Collateral Agent is authorized at all
times to use all or any part of the Reserved Funds to pay all amounts required
pursuant to the Existing Secured Notes Indenture to pay the Existing Secured
Notes in full in cash in order for the Collateral Agent (as defined in the
Existing Secured Notes Indenture) to release all Liens securing the Existing
Secured Notes.  Company further hereby acknowledges and agrees that the Reserved
Funds constitute Collateral which secure the Secured Obligations.  Promptly
after the Collateral Agent receives evidence, in form and substance satisfactory
to the Collateral Agent, that (x) all obligations with respect to the Existing
Secured Notes have been repaid in full and (y) the Collateral Agent (as defined
in the Existing Secured Notes Indenture) has released all Liens securing the
Existing Secured Notes (the “Lien Release Date”), the Collateral Agent will
consent to the withdrawal of the Reserved Funds from such account and the
deposit thereof in another deposit account of the Company as elected in writing
by the Company (but subject to (A) the Company’s requirement to maintain
$50,000,000 at Wells Fargo in accordance with clause (iii) above and (B) such
deposit account being subject to a Control Agreement if such withdrawal occurs
on or after the Control Agreement Date). The parties hereto agree that the
failure to timely comply with the provisions of this Section 4(q)(iv) shall
constitute an Event of Default.

 



20

 

 

(r)           Stock Issuance. Except as may be permitted by the Indenture, no
Grantor may, directly or indirectly, (i) issue, sell, grant, assign, transfer or
otherwise dispose of, any additional stock or membership interests of such
Grantor or any option or warrant with respect to, or other right or security
convertible into, any additional stock or membership interests of such Grantor,
now or hereafter authorized, unless all such additional stock or membership
interests, options, warrants, rights or other such securities are made and shall
remain part of the Collateral subject to the pledge and security interest
granted herein, (ii) take any action to withdraw the authority of or to limit or
restrict the authority of such Grantor’s managers (if any) or officers to deal
and contract with Collateral Agent and to bind and obligate such Grantor, or
(iii) pay any interim distribution in cash or other assets to any shareholder or
member of any Grantor, except as permitted in the Indenture. Any distribution by
any Grantor other than as permitted in the Indenture shall constitute a
“wrongful distribution” for purposes of applicable law.

 

(s)          Membership. In accordance with this Agreement, each Grantor hereby
acknowledges and agrees that the Collateral Agent or any of its successors and
assigns (or any designee of the Collateral Agent), shall, at the Collateral
Agent’s option, as directed by the holders of the Notes, upon written notice to
any Grantor (such Grantor, the “Parent Grantor”) of the Collateral Agent’s
intent to be admitted as a member of any other Grantor (in the place of the
Parent Grantor) at any time an Event of Default exists or has occurred and is
continuing and following delivery of any required notice hereunder, be admitted
as a member of the relevant Grantor without any further approval of the Parent
Grantor and without compliance by the Collateral Agent or any other person with
any of the conditions or other requirements of the applicable membership
agreement and without conferring upon any Person any option (whether under the
applicable membership agreement or otherwise) to acquire the stock or membership
interests so transferred to the Collateral Agent, its successors or assigns, or
its designees. At such time, each Grantor agrees to take such other action and
execute such further documents as may be reasonably necessary or as the
Collateral Agent may reasonably request from time to time in order to give
effect to the provisions of this Agreement.

 

(t)           Further Assurances. The Company will do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register, as
applicable, any and all such further acts, deeds, conveyances, security
agreements, assignments, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as may be required from time to time in order
to:

 

(i)carry out the terms and provisions of the Collateral Documents;

 

(ii)subject to the Liens created by any of the Collateral Documents any of the
properties, rights or interests required to be encumbered thereby;

 

(iii)perfect and maintain the validity, effectively and priority of any of the
Collateral Documents and the Liens intended to be created thereby; and

 



21

 

 

(iv)assure, convey, grant, assign, transfer, preserve, protect and confirm to
the Collateral Agent any of the rights granted now or hereafter intended by the
parties thereto to be granted to the Collateral Agent under the Collateral
Documents or under any other instrument executed in connection herewith.

 

Upon the exercise by the Trustee, the Collateral Agent or any holder of Notes of
any power, right, privilege or remedy under the Indenture or any of the
Collateral Documents which requires any consent, approval, recording,
qualification or authorization of any governmental authority, the Company will
execute and deliver all applications, certifications, instruments and other
documents and papers that may be required from the Company for such governmental
consent, approval, recording, qualification or authorization.

 

5.            Special Provisions Concerning Intellectual Property.  Additional
Representations and Warranties. Each Grantor represents and warrants (i) that
the Intellectual Property Rights listed in Schedule 4 hereto for such Grantor
include all Intellectual Property Rights that such Grantor owns as of the date
hereof which are issued or registered or applied for at the United States Patent
and Trademark Office, the United States Copyright Office, or an equivalent
thereof in any state of the United States or any foreign jurisdiction, and (ii)
that except as set forth in Schedule 4 it is the true and lawful owner of all
issuances, registrations and applications for patents or registration of
Intellectual Property Rights listed in Schedule 4 hereto and such issuances,
registrations and applications are valid and have not been canceled. Except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, each Grantor owns, or is licensed under, and has the
right to use, all (i) third party intellectual property and (ii) Intellectual
Property, including the Intellectual Property Rights, in each case as used in
its businesses as currently conducted and as presently contemplated to be
conducted in the future and the Intellectual Property Rights are free and clear
of all Liens. No claims or notices of any potential claim have been asserted by
any person or entity challenging the use of any such third party intellectual
property or Intellectual Property, including the Intellectual Property Rights,
by any Grantor or questioning the validity, effectiveness of, or any Grantor’s
rights to, any Intellectual Property Right or any license or agreement related
to third party intellectual property or Intellectual Property, including the
Intellectual Property Rights, other than any claims that, if successful, would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and no Grantor is aware of any basis for such claims.

 

(b)          Licenses and Assignments. Except as otherwise permitted by the
Indenture Documents, each Grantor hereby agrees not to divest itself of any
Intellectual Property Right or to exclusively license any Intellectual Property
Right.

 

(c)          Infringements. Except as such Grantor in its reasonable business
judgment determines is not necessary in the conduct of the Grantor’s business,
each Grantor agrees to enforce and assert its Intellectual Property, diligently
in accordance with reasonable business practices, against any person or entity
infringing, misappropriating, misusing, diluting, or violating the Grantor’s
Intellectual Property, including the Intellectual Property Rights. The conduct
of each Grantor’s business, including its goods and services and the
manufacturing, importation, use, and sale thereof, does not infringe,
misappropriate, misuse, dilute, or violate any other person or entity’s
intellectual property, including any patents, copyrights, trademarks, trade
secrets, and domain names, except to the extent that such infringement would not
reasonably be expected to have a Material Adverse Effect.

 



22

 

 

(d)          Preservation of Marks. Each Grantor agrees to use its Marks which
are material to such Grantor’s business in interstate commerce during the time
in which this Agreement is in effect and to take all such other actions as are
reasonably necessary to preserve such material Marks as trademarks or service
marks under the laws of the United States (in each case, other than any such
Marks which, in the Grantor’s reasonable business judgment, are no longer
necessary in the conduct of the Grantor’s business).

 

(e)          Maintenance of Patents, Registrations, and Applications. Each
Grantor shall, at its own expense, take all commercially reasonable actions to
maintain all patents, registrations and applications for patents and
registration of its Intellectual Property Rights that are material to such
Grantor’s business or if involving any Marks, material to such Grantor’s
business in interstate commerce, during the time in which this Agreement is in
effect.

 

(f)           Future Intellectual Property. At its own expense, each Grantor
shall take all commercially reasonable efforts to diligently prosecute all
material applications for patents or registration of Intellectual Property
Rights listed on Schedule 4, in each case for such Grantor and shall not abandon
any such application prior to exhaustion of all administrative and judicial
remedies (other than applications (i) deemed by such Grantor in its reasonable
business judgment to be no longer prudent to pursue or (ii) that are deemed by
such Grantor in its reasonable business judgment to no longer be necessary in
the conduct of the Grantor’s business). If any Grantor acquires Intellectual
Property Rights after the effective date of this Agreement or makes an
application for registration of an Intellectual Property Right before the United
States Patent and Trademark Office, the United States Copyright Office, or an
equivalent thereof in any state of the United States, any political subdivision
thereof or in any other country or jurisdiction, during any fiscal quarter,
contemporaneously with the delivery of the financial reports required under
Section 4.03(a) of the Indenture for such fiscal quarter or, if later, as soon
as legally permissible, such Grantor shall (x) notify the Collateral Agent in
writing concerning such Intellectual Property Right, and (y) execute and deliver
a grant of a security interest in such application prepared by the Collateral
Agent, at the expense of such Grantor, confirming the grant of a security
interest in such Intellectual Property Right to the Collateral Agent hereunder,
the form of such security to be substantially in the form of Annex B hereto in
the case of Marks, Annex C hereto in the case of Patents and Annex D hereto in
the case of Copyrights or in such other form as may be reasonably satisfactory
to the Collateral Agent; provided that the foregoing shall not apply to any
Intellectual Property Right that is (i) an Excluded Asset or Excluded Perfection
Asset or (ii) registered in a Specified Jurisdiction other than the United
States unless, in the case of this clause (ii), the Collateral Agent reasonably
determines that the value of such Intellectual Property Right warrants the
filing of security documents in such foreign jurisdictions. Where a patent or
registration that constitutes an Intellectual Property Right is issued during
any fiscal quarter hereafter to any Grantor as a result of any application now
or hereafter pending, if a security interest in such application has not already
been granted to or recorded on behalf of the Collateral Agent hereunder, such
Grantor shall deliver to the Collateral Agent a grant of security interest
contemporaneously with the delivery of the financial reports required under
Section 4.03(a) of the Indenture for such fiscal quarter; provided that the
foregoing shall not apply to any Intellectual Property Right that is an Excluded
Asset or Excluded Perfection Asset; provided, further, that (i) the Grantors
shall promptly notify the Collateral Agent if any Intellectual Property Right
ceases to be an Excluded Asset or Excluded Perfection Asset and (ii) any
Intellectual Property Right that ceases to be an Excluded Asset or Excluded
Perfection Asset shall immediately become subject to the requirements set forth
in this Section 5(f).

 



23

 

 

(g)          Existing Intellectual Property. For all Intellectual Property
Rights existing as of the effective date of this Agreement, by no later than the
effective date of the Agreement, each Grantor shall deliver or cause to be
delivered to the Collateral Agent a grant of a security interest in such
applications, patents, and registrations, at the expense of such Grantor,
confirming the grant of a security interest in such Intellectual Property Right
to the Collateral Agent hereunder, the form of such security to be substantially
in the form of Annex B hereto in the case of Marks, Annex C hereto in the case
of Patents and Annex D hereto in the case of Copyrights or in such other form as
may be reasonably satisfactory to the Collateral Agent; provided that the
foregoing shall not apply to any Intellectual Property Right that is (i) an
Excluded Asset or Excluded Perfection Asset or (ii) registered in a Specified
Jurisdiction other than the United States unless, in the case of this clause
(ii), the Collateral Agent reasonably determines that the value of such
Intellectual Property Right warrants the filing of security documents in such
foreign jurisdictions; provided, further, (i) the Grantors shall promptly notify
the Collateral Agent if any Intellectual Property Right ceases to be an Excluded
Asset or Excluded Perfection Asset and (ii) any Intellectual Property Right that
ceases to be an Excluded Asset or Excluded Perfection shall be immediately
become subject to the requirements set forth in Section 5(f).

 

(h)          Remedies. Each Grantor hereby grants to the Collateral Agent a
limited power of attorney to sign, upon the occurrence and during the
continuance of an Event of Default at the direction of the requisite holders of
the Notes in accordance with the Indenture, any document which may be required
by the United States Patent and Trademark Office, the United States Copyright
Office, or an equivalent thereof in any state of the United States, any
political subdivision thereof or in any other country or jurisdiction, or
similar registrar in order to effect an absolute assignment of all right, title
and interest in each patented or registered Intellectual Property Right and each
application for a patent or registration, and record the same. If an Event of
Default shall occur and be continuing, the Collateral Agent may at the direction
of the requisite holders of the Notes in accordance with the Indenture, by
written notice to the relevant Grantor, take any or all of the following
actions: (i) declare the entire right, title and interest of such Grantor in and
to the Intellectual Property Rights, vested in the Collateral Agent for the
benefit of the Secured Parties, in which event such rights, title and interest
shall immediately vest, in the Collateral Agent for the benefit of the Secured
Parties, and the Collateral Agent shall be entitled to exercise the power of
attorney referred to in this Section 5(g) hereof to execute, cause to be
acknowledged and notarized and record said absolute assignment with the
applicable agency or registrar; (ii) take and use or sell the Intellectual
Property Rights; (iii) take and use or sell the goodwill of such Grantor’s
business symbolized by the Marks and the right to carry on the business and use
the assets of such Grantor in connection with which the Marks or Domain Names
have been used; and (iv) direct such Grantor to refrain, in which event such
Grantor shall refrain, from using the Intellectual Property Rights in any manner
whatsoever, directly or indirectly, and such Grantor shall execute such further
documents that the Collateral Agent may reasonably request to further confirm
this and to transfer ownership of the Intellectual Property Rights and
registrations and any pending applications in the United States Copyright
Office, United States Patent and Trademark Office, equivalent office in a state
of the United States or a foreign jurisdiction or applicable Domain Name
registrar to the Collateral Agent.

 



24

 

 

(i)           Intellectual Property Assignments. During the term of this
Agreement, each Grantor shall secure valid written assignments of ownership from
all persons who have contributed to the creation or development of Intellectual
Property or who have applied for patents or registration of or obtained patents
for or registered Intellectual Property of all rights of such persons in such
Intellectual Property that the Grantors do not already own by operation of law
and valid written agreements by all such persons to cooperate in the prosecution
of any applications, patents or registrations of, and in the enforcement of, any
such Intellectual Property (hereinafter all such assignments and agreements
referred to as the “IP Assignments”); except to the extent that any failure to
obtain an IP Assignment, individually or in the aggregate, does not adversely
affect the value of the Company’s Intellectual Property and would not impair the
Collateral Agent’s ability to use and dispose of such Intellectual Property as
provided for in the Collateral Documents. Copies of all such IP Assignments
shall be promptly delivered to the Collateral Agent upon the request of the
Collateral Agent.

 

(j)           Additional Covenants. Notwithstanding the foregoing, to the extent
that any issuance of, or registration or application for, a Grantor’s
Intellectual Property Rights is subject to a chain of title defect, is not in
the current legal name of the applicable Grantor, or is subject to any form of
Lien, such Grantor shall promptly prepare, execute, file and record (and pay all
costs, including legal and filing fees) as necessary to cure such title defects,
provide for current ownership of the asset by the Grantor and remove such
unpermitted Liens (hereinafter all such actions referred to as the “IP Title
Defect Correction Actions”); except to the extent that any failure to perform an
IP Title Defect Correction Action, individually or in the aggregate, does not
adversely affect the value of the Company’s Intellectual Property and would not
impair the Collateral Agent’s ability to use and dispose of such Intellectual
Property as provided for in Collateral Documents. By no later than the effective
date of this Agreement, the Grantors shall have provided copies of all
documentation and communications concerning such IP Title Defect Correction
Actions to the Collateral Agent with respect to existing Intellectual Property
Rights of the Grantor and following closing such documentation and
communications for later developed or acquired Intellectual Property Rights
shall promptly be provided.

 

6.            Rights of Collateral Agent. The Collateral Agent shall have the
rights contained in this Section 6 at all times during the period of time this
Agreement is effective.

 

(a)          Financing Statements Filings. Each Grantor hereby authorizes the
Collateral Agent to file (or any Secured Party to file on behalf of the
Collateral Agent), without the signature of such Grantor, (but the Collateral
Agent shall not be obligated to so file and shall have no responsibility with
respect to the form, content or renewal thereof) one or more financing or
continuation statements, and amendments thereto, relating to the Collateral
(which statements may describe the Collateral as “all assets” or words of
similar import of such Grantor); provided, however, such authorization shall not
relieve any Grantor from its respective obligations to take all actions
necessary to perfect and maintain the perfection of the Collateral Agent’s Lien
on the Collateral to the extent required hereunder. All reasonable, documented,
out-of-pocket charges, expenses and fees that the Collateral Agent may incur in
doing any of the foregoing, and any local taxes relating thereto, shall be paid
by the Grantors to the Collateral Agent within ten (10) Business Days of demand.

 



25

 

 

(b)          Power of Attorney. Each Grantor hereby irrevocably appoints the
Collateral Agent as such Grantor’s attorney-in-fact, such power of attorney
being coupled with an interest, with full authority in the place and stead of
such Grantor and in the name of such Grantor or otherwise, after the occurrence
and during the continuance of an Event of Default, to take any action and to
execute any instrument that the Collateral Agent or any Secured Party may deem
necessary or appropriate to accomplish the purposes of this Agreement, including
without limitation: (i) to demand, collect, sue for, recover, compound, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of the Collateral; (ii) to receive, endorse and collect any drafts or
other instruments, documents and chattel paper in connection with clause (i)
above; and (iii) to file any claims or take any action or institute any
proceedings that the Collateral Agent or any Secured Party may deem necessary or
appropriate for the collection and/or preservation of the Collateral or
otherwise to enforce the rights of the Collateral Agent and the Secured Parties
with respect to the Collateral.

 

(c)          Further Rights. The Collateral Agent has been appointed as the
Collateral Agent hereunder pursuant to the Indenture and shall be entitled to
the benefits of the Indenture Documents. Notwithstanding anything contained
herein to the contrary, the Collateral Agent may employ agents, trustees, or
attorneys-in-fact and may vest any of them with any property (including, without
limitation, any Collateral pledged hereunder), title, right or power deemed
necessary for the purposes of such appointment. Notwithstanding anything to the
contrary herein, the following provisions shall govern the Collateral Agent’s
rights, powers, obligations and duties under this Agreement:

 

(i)               The Collateral Agent shall have no duty to act, consent or
request any action of the Grantors or any other Person in connection with this
Agreement (including all schedules and exhibits attached hereto) unless the
Collateral Agent shall have received written direction from the requisite
holders of the Notes in accordance with the Indenture.

 

(ii)               The Collateral Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the New York UCC or otherwise, shall be to deal with it in the
same manner as the Collateral Agent deals with similar property for its own
account. Neither any Secured Party nor any of its officers, directors, employees
or agents shall be liable to the Grantors for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Secured Parties in the Collateral and shall not impose any duty upon any
of them to exercise any such powers. The Collateral Agent shall be accountable
only for amounts that it actually receives as a result of the exercise of such
powers, and neither it nor any of its officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for its own gross negligence or willful misconduct. The Collateral Agent
shall not be responsible for, nor incur any liability with respect to, (A) the
existence, genuineness or value of any of the Collateral or for the validity,
perfection, priority or enforceability of the security interest in any of the
Collateral, whether impaired by operation of law or by reason of any action or
omission to act on its part under this Agreement or any of the other Indenture
Documents, except to the extent such action or omission constitutes gross
negligence or willful misconduct on the part of the Collateral Agent, (B) the
validity or sufficiency of the Collateral or any agreement or assignment
contained therein, (C) the validity of the title of the Grantors to the
Collateral, (D) insuring the Collateral or (E) the payment of taxes, charges or
assessments upon the Collateral or otherwise as to the maintenance of the
Collateral.

 



26

 

 

(iii)              Notwithstanding any provision to the contrary elsewhere in
this Agreement or any other Indenture Documents, the Collateral Agent shall not
have any duties or responsibilities, except those expressly set forth in this
Agreement or such other Indenture Documents and no implied covenants, functions
or responsibilities shall be read into this Agreement or otherwise exist against
the Collateral Agent.

 

(iv)              The Collateral Agent shall not be deemed to be in a
relationship of trust or confidence with any Secured Party, or any other Person
by reason of this Agreement, and shall not owe any fiduciary, trust or other
special duties to the any Secured Party, or any other Person by reason of this
Agreement. The parties hereto acknowledge that the Collateral Agent’s duties do
not include any discretionary authority, determination, control or
responsibility with respect to any Indenture Documents or any Collateral,
notwithstanding any rights or discretion that may be granted to the Collateral
Agent in such Indenture Documents. The provisions of this Agreement, including,
without limitation those provisions relating to the rights, duties, powers,
privileges, protections and indemnification of the Collateral Agent shall apply
with respect to any actions taken or not taken by the Collateral Agent under any
Indenture Documents.

 

(v)               Notwithstanding anything herein to the contrary, in no event
shall the Collateral Agent have any obligation to inquire or investigate as to
the correctness, veracity, or content of any instruction received from any party
to this Agreement or any other Indenture Documents. In no event shall the
Collateral Agent have any liability in respect of any such instruction received
by it and relied on with respect to any action or omission taken pursuant
thereto.

 

(vi)              With respect to the Collateral Agent’s duties under this
Agreement or any of the Indenture Documents, the Collateral Agent may act
through its attorneys, accountants, experts and such other professionals as the
Collateral Agent deems reasonably necessary, advisable or appropriate and shall
not be responsible for the misconduct or negligence of any attorney, accountant,
expert or other such professional appointed with due care.

 



27

 

 

(vii)             Neither the Collateral Agent nor any of its experts, officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be (x)
liable for any action lawfully taken or omitted to be taken by it under or in
connection with this Agreement or any of the Indenture Documents (except for its
gross negligence or willful misconduct), or (y) responsible in any manner for
any recitals, statements, representations or warranties (other than its own
recitals, statements, representations or warranties) made in this Agreement or
any of the other Indenture Documents or in any certificate, report, statement or
other document referred to or provided for in, or received by the Collateral
Agent under or in connection with, this Agreement or any of the Indenture
Documents or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any of the Indenture Documents or for any
failure of the Grantors or any other Person to perform their obligations
hereunder and thereunder. The Collateral Agent shall not be under any obligation
to any Person to ascertain or to inquire as to (A) the observance or performance
of any of the agreements contained in, or conditions of, this Agreement or any
of the Indenture Documents or to inspect the properties, books or records of the
Grantors, (B) whether or not any representation or warranty made by any Person
in connection with this Agreement or any Indenture Documents is true, (C) the
performance by any Person of its obligations under this Agreement or any of
the Indenture Documents or (D) the breach of or default by any Person of its
obligations under this Agreement or any of the Indenture Documents.

 

(viii)            The Collateral Agent shall not be bound or required to take
any action that in the opinion of the Collateral Agent (which may be based on
advice of counsel) is in conflict with any applicable law, this Agreement or any
of the other Indenture Documents, or any order of any court or administrative
agency.

 

(ix)               The Collateral Agent shall be authorized to but shall not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or monitoring or maintaining the perfection of any security interest
in the Collateral. It is expressly agreed, to the maximum extent permitted by
applicable law, that the Collateral Agent shall have no responsibility for (x)
taking any necessary steps to preserve rights against any Person with respect to
any Collateral or (y) taking any action to protect against any diminution in
value of the Collateral, but, in each case (A) subject to the requirement that
the Collateral Agent may not act or omit to take any action if such act or
omission would constitute gross negligence or willful misconduct and (B) the
Collateral Agent may do so and all expenses reasonably incurred in connection
therewith shall be part of the Indenture Documents.

 

(x)                The Collateral Agent shall not be liable or responsible for
any loss or diminution in the value of any Collateral, by reason of the act or
omission of any carrier, forwarding agency or other agent or bailee selected by
the Collateral Agent in good faith, except to the extent of the Collateral
Agent’s gross negligence or willful misconduct.

 



28

 

 

(xi)               Notwithstanding anything in this Agreement or any of
the Indenture Documents to the contrary, (A) in no event shall the Collateral
Agent or any officer, director, employee, representative or agent of the
Collateral Agent be liable under or in connection with this Agreement or any of
the Indenture Documents for indirect, special, incidental, punitive or
consequential losses or damages of any kind whatsoever, including but not
limited to lost profits or loss of opportunity, whether or not foreseeable, even
if the Collateral Agent has been advised of the possibility thereof and
regardless of the form of action in which such damages are sought; and (B) the
Collateral Agent shall be afforded all of the rights, powers, immunities and
indemnities set forth in this Agreement or in all of the other Indenture
Documents to which it is a signatory as if such rights, powers, immunities and
indemnities were specifically set out in each such Indenture Documents. In no
event shall the Collateral Agent be obligated to invest any amounts received by
it hereunder.

 

(xii)              The Collateral Agent shall be entitled conclusively to rely,
and shall be fully protected in relying, upon any note, writing, resolution,
request, direction, certificate, notice, consent, affidavit, letter, cablegram,
telegram, telecopy, email, telex or teletype message, statement, order or other
document or conversation believed by it in good faith to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and/or
upon advice and/or statements of legal counsel, independent accountants and
other experts reasonably selected by the Collateral Agent and need not
investigate any fact or matter stated in any such document. Any such statement
of legal counsel shall be full and complete authorization and protection in
respect of any action taken or suffered by it hereunder in accordance
therewith.  The Collateral Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any of the other Indenture Documents
(A) if such action would, in the reasonable opinion of the Collateral Agent
(which may be based on the opinion of legal counsel), be contrary to applicable
law or any of the Indenture Documents, (B) if such action is not provided for in
this Agreement or any of the other Indenture Documents, (C) if, in connection
with the taking of any such action hereunder or under any of the Indenture
Documents that would constitute an exercise of remedies hereunder or under any
of the Indenture Documents it shall not first be indemnified to its satisfaction
by the holders of the Notes against any and all risk of nonpayment, liability
and expense that may be incurred by it, its agents or its counsel by reason of
taking or continuing to take any such action, or (D) if, notwithstanding
anything to the contrary contained in this Agreement, in connection with the
taking of any such action that would constitute a payment due under any
agreement or document, it shall not first have received from the holders of the
Notes or the applicable Grantor funds equal to the amount payable. The
Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any of the other Indenture
Documents in accordance with a request of the Trustee or the requisite holders
of the Notes in accordance with the Indenture, and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the other
holders of the Notes and the Trustee.

 



29

 

 

(xiii)                The Collateral Agent shall not be deemed to have actual,
constructive, direct or indirect knowledge or notice of the occurrence of any
Default or Event of Default unless and until the Collateral Agent has received a
written notice or a certificate from a Grantor, a holder of the Notes or the
Trustee stating that a Default or Event of Default has occurred. The Collateral
Agent shall have no obligation whatsoever either prior to or after receiving
such notice or certificate to inquire whether a Default or Event of Default has
in fact occurred and shall be entitled to rely conclusively, and shall be fully
protected in so relying, on any notice or certificate so furnished to it. No
provision of this Agreement or any of the Indenture Documents shall require the
Collateral Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties under this
Agreement, any of the other Indenture Documents or the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability
including an advance of moneys necessary to perform work or to take the action
requested is not reasonably assured to it, the Collateral Agent may decline to
act unless it receives indemnity satisfactory to it in its sole discretion,
including an advance of moneys necessary to take the action requested. The
Collateral Agent shall be under no obligation or duty to take any action under
this Agreement or any of the other Indenture Documents or otherwise if taking
such action (x) would subject the Collateral Agent to a tax in any jurisdiction
where it is not then subject to a tax or (y) would require the Collateral Agent
to qualify to do business in any jurisdiction where it is not then so qualified.

 

7.            Remedies and Related Rights.

 

If an Event of Default shall have occurred and be continuing, then and in every
such case, the Collateral Agent, in addition to any rights now or hereafter
existing under applicable law and under the other provisions of this Agreement,
shall have all rights as a secured creditor under any UCC, and such additional
rights and remedies to which a secured creditor is entitled under the laws in
effect in all relevant jurisdictions when a debtor is in default under a
security agreement and may exercise one or more of the rights and remedies
provided in this Section.

 

(a)          Remedies. If an Event of Default shall have occurred and be
continuing, the Collateral Agent may from time to time at the written direction
of the requisite holders of the Notes in accordance with the Indenture and
applicable law, without limitation and without notice except as expressly
provided in any of the Indenture Documents:

 

(i)            exercise in respect of the Collateral all the rights and remedies
of a secured party under the UCC (whether or not the UCC applies to the affected
Collateral);

 

(ii)           require the Grantors to, and such Grantors hereby agree that they
will at their expense and upon request of the Collateral Agent, assemble the
Collateral as directed by the Collateral Agent and make it available to the
Collateral Agent at a place where such Collateral is permitted to be kept
pursuant to Section 3(i);

 



30

 

 

(iii)          reduce the Secured Parties’ claim to judgment or foreclose or
otherwise enforce, in whole or in part, the security interest granted hereunder
by any available judicial procedure;

 

(iv)          sell or otherwise dispose of, at its office, on the premises of
any Grantor or elsewhere, the Collateral, for cash, on credit, and upon such
terms as may be commercially reasonable, as a unit or in parcels, by public or
private proceedings, and by way of one or more contracts (it being agreed that
the sale or other disposition of any part of the Collateral shall not exhaust
the Collateral Agent’s power of sale, but sales or other dispositions may be
made from time to time until all of the Collateral has been sold or disposed of
or until the Indenture Obligations have been paid and performed in full), and at
any such sale or other disposition it shall not be necessary to exhibit any of
the Collateral;

 

(v)           buy the Collateral, or any portion thereof, at any public sale;

 

(vi)          buy the Collateral, or any portion thereof, at any private sale,
for cash, on credit, and upon such other terms as may be commercially
reasonable, if the Collateral is of a type customarily sold in a recognized
market or is of a type which is the subject of widely distributed standard price
quotations;

 

(vii)        apply for the appointment of a receiver for the Collateral, and
Grantors hereby consent to any such appointment; and

 

(viii)       at the option of and if instructed by the requisite holders of the
Notes, retain the Collateral on behalf of the holders of the Notes or distribute
the Collateral to the holders of the Notes, in each case in satisfaction of the
Indenture Obligations, whenever the circumstances are such that the Collateral
Agent is entitled to do so under the UCC or otherwise; to the full extent
permitted by the UCC, the Collateral Agent shall be permitted to elect whether
such retention shall be in full or partial satisfaction of the Indenture
Obligations.

 

In the event the Collateral Agent shall elect (at the instruction of the
requisite holders of the Notes) to sell the Collateral, the Collateral Agent may
sell the Collateral without giving any warranties and shall be permitted to
specifically disclaim any warranties of title or the like. In the event the
purchaser fails to pay for the Collateral, the Collateral Agent may resell (at
the instruction of the requisite holders of the Notes) the Collateral and the
Grantors shall be credited with the proceeds of the sale. Each Grantor agrees
that in the event such Grantor or any obligor is entitled to receive any notice
under the UCC, as it exists in the state governing any such notice, of the sale
or other disposition of any Collateral, reasonable notice shall be deemed given
when such notice is deposited in a depository receptacle under the care and
custody of the United States Postal Service, postage prepaid, at such party’s
address set forth on the signature pages hereof, ten (10) days prior to the date
of any public sale, or after which a private sale, of any of such Collateral is
to be held. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.

 



31

 

 

(b)          Application of Proceeds. If any Event of Default shall have
occurred and be continuing, any cash held by the Collateral Agent as Collateral,
and any cash proceeds received by the Collateral Agent in respect of any sale or
other disposition of, collection from, or other realization upon, all or any
part of the Collateral shall be transferred, conveyed or distributed to the
Trustee to be applied in accordance with the Indenture or as otherwise may be
directed by the Trustee pursuant to the Indenture Documents.

 

(c)          Deficiency. In the event that the proceeds of any sale of,
collection from, or other realization upon, all or any part of the Collateral by
the Collateral Agent are insufficient to pay all amounts to which the Collateral
Agent is legally entitled, the Company, the other Grantors and any other Person
who guaranteed or is otherwise obligated to pay all or any portion of the
Indenture Obligations shall be liable for the deficiency, together with interest
thereon as provided in the Indenture Documents, to the full extent permitted by
the UCC.

 

(d)          Waiver. Except as otherwise provided in this Agreement, EACH
GRANTOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR
THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR
REMEDIES AND ANY SUCH RIGHT WHICH ANY GRANTOR WOULD OTHERWISE HAVE UNDER THE
CONSTITUTION OR ANY STATUTE OF THE UNITED STATES OR OF ANY STATE, and each
Grantor hereby further waives, to the extent permitted by applicable law, and
releases the Collateral Agent from:

 

(i)           all claims, damages and demands against the Collateral Agent
arising out of the repossession, retention or sale of all or any part of the
Collateral, except any damages which are the direct result of the Collateral
Agent’s gross negligence or willful misconduct;

 

(ii)          all claims, damages and demands against the Collateral Agent
arising by reason of the fact that the price at which the Collateral, or any
part thereof, may have been sold at a private sale was less than the price which
might have been obtained at public sale or was less than the aggregate amount of
the Indenture Obligations, even if the Collateral Agent accepts the first offer
received which the Collateral Agent in good faith deems to be commercially
reasonable under the circumstances and does not offer the Collateral, or any
portion thereof, to more than one offeree;

 



32

 

 

(iii)         all other requirements as to the time, place and terms of sale or
other requirements with respect to the enforcement of the Collateral Agent’s
rights hereunder; and

 

(iv)         all equities or rights of redemption, appraisal, valuation, stay,
extension or moratorium now or hereafter in force under any applicable law in
order to prevent or delay the enforcement of this Agreement or the absolute sale
or other disposition of the Collateral or any portion thereof, and each Grantor,
for itself and all who may claim under it, insofar as it or they now or
hereafter lawfully may, hereby waives the benefit of all such laws.

 

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of each Grantor therein and thereto, and
shall be a perpetual bar both at law and in equity against each Grantor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through and under
the Grantor.

 

(e)          Remedies Cumulative. No right, power or remedy herein conferred
upon or reserved to the Collateral Agent is intended to be exclusive of any
other right, power or remedy, and every such right, power and remedy shall, to
the extent permitted by applicable Law, be cumulative and in addition to every
other right, power and remedy given hereunder or now or hereafter existing at
law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent or later
assertion or employment of any other appropriate right, power or remedy.

 

(f)           Delay Not Waiver. No delay or omission of the Collateral Agent or
any other Secured Party to exercise any right, power or remedy accruing upon the
occurrence and during the continuance of any Event of Default shall impair any
such right or power or shall be construed to be a waiver of any such Event of
Default or an acquiescence therein; and every right, power and remedy given by
this Agreement may be exercised from time to time, and as often as shall be
deemed expedient, by the Collateral Agent.

 

(g)          Restoration of Rights and Powers. In case the Collateral Agent
shall have instituted any action or proceeding to enforce any right, power or
remedy under this Agreement by foreclosure, sale, entry, leasing, conveyance,
assignment, transfer, other disposition, other realization or otherwise, and
such action or proceeding shall have been discontinued or abandoned for any
reason or shall have been determined adversely to the Collateral Agent, then and
in every such case each Grantor, the Collateral Agent and each other Secured
Party shall be restored to their former positions and rights hereunder with
respect to the Collateral subject to the security interest created under this
Agreement, and all rights, remedies and powers of the Collateral Agent and each
Grantor shall continue as if no such actions or proceedings had been instituted.

 



33

 

 

(h)          Environmental Liability. In the event that the Collateral Agent is
requested to acquire title to an asset for any reason, or take any managerial
action of any kind in regard thereto, which in the Collateral Agent’s sole
discretion may cause the Collateral Agent to be considered an “owner or
operator” under any environmental laws or otherwise cause the Collateral Agent
to incur, or be exposed to, any environmental liability or any liability under
any other federal, state or local law, the Collateral Agent reserves the right
to not follow such direction, to resign as Collateral Agent or to arrange for
the transfer of the title or control of the asset to a court appointed receiver.
Neither the Trustee nor the Collateral Agent will be liable to any Person for
any environmental liability or any environmental claims or contribution actions
under any federal, state or local law, rule or regulation by reason of the
Collateral Agent’s actions and conduct as authorized, empowered and directed
hereunder or relating to any kind of discharge or release or threatened
discharge or release of any hazardous materials into the environment. Neither
the Trustee nor the Collateral Agent shall be responsible for any loss incurred
by the Secured Parties by the Collateral Agent’s refusal to take actions to
acquire title or other actions that may result in it being considered an “owner
or operator”.

 

8.            Security Interest Absolute. All rights of the Collateral Agent and
the security interests granted to the Collateral Agent hereunder, and all
obligations of Grantors hereunder, to the extent permitted by applicable law,
are absolute and unconditional, irrespective of:

 

(a)          Any lack of validity or enforceability of the Indenture, the Notes
or any other Indenture Document; or

 

(b)          The failure of the Collateral Agent or any holder of a Note:

 

(i)            To assert any claim or demand or to enforce any right or remedy
under the provisions of the Notes or any other Indenture Document or otherwise,
or

 

(ii)           To exercise any right or remedy against any collateral securing
any obligations of Grantors owing to the Secured Parties; or

 

(c)          Any change in the time, manner or place of payment of, or in any
other term of, all or any of the Indenture Obligations or any other extension,
compromise or renewal of any Indenture Obligations; or

 

(d)          Any reduction, limitation, impairment or termination of any
Indenture Obligations for any reason (other than the satisfaction and discharge
of the Indenture Obligations in full), including any claim of waiver, release,
surrender, alteration or compromise (and the Grantors hereby waive any right to
or claim of any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of any invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Indenture Obligations); or

 

(e)          Any amendment to, rescission, waiver, or other modification of, or
any consent to departure from, the Notes or any other Indenture Document; or

 

(f)           Any addition, exchange, release, surrender or nonperfection of any
collateral (including the Collateral), or any amendment to or waiver or release
of or addition to or consent to departure from any guaranty, for any of the
Indenture Obligations; or

 



34

 

 



(g)        Any other circumstances which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Grantor, including,
without limitation, any and all suretyship defenses.

 

9.          Indemnity.

 

(a)          Each Grantor jointly and severally agrees to indemnify, reimburse
and hold the Collateral Agent, each other Secured Party and their respective
successors, assigns, officers, directors, employees, affiliates and agents
(hereinafter in this Section 9 referred to individually as “Indemnitee,” and
collectively as “Indemnitees”) harmless from any and all liabilities,
obligations, damages, injuries, penalties, claims, demands, actions, suits,
judgments and any and all out-of-pocket costs, expenses or disbursements
(including reasonable attorneys’ fees and expenses) (for the purposes of this
Section 9 the foregoing are collectively called “expenses”) of whatsoever kind
and nature imposed on, asserted against or incurred by any of the Indemnitees in
any way relating to or arising out of this Agreement, any other Indenture
Document or any other document executed in connection herewith or therewith or
in any other way connected with the administration of the transactions
contemplated hereby or thereby or the enforcement of any of the terms of, or the
preservation of any rights under any thereof, or in any way relating to or
arising out of the manufacture, ownership, ordering, purchase, delivery,
control, acceptance, lease, financing, possession, operation, condition, sale,
return or other disposition, or use of the Collateral (including latent or other
defects, whether or not discoverable), the violation of the laws of any country,
state or other governmental body or unit, any tort (including claims arising or
imposed under the doctrine of strict liability, or for or on account of injury
to or the death of any Person (including any Indemnitee), or property damage),
or contract claim; provided, that no Indemnitee shall be indemnified pursuant to
this Section 9(a) for losses, damages or liabilities to the extent caused by the
gross negligence or willful misconduct of such Indemnitee (as determined by a
court of competent jurisdiction in a final and non-appealable decision). Each
Grantor agrees that upon written notice by any Indemnitee of the assertion of
such a liability, obligation, damage, injury, penalty, claim, demand, action,
suit or judgment, the relevant Grantor shall assume full responsibility for the
defense thereof. Each Indemnitee agrees to promptly notify the relevant Grantor
of any such assertion of which such Indemnitee has knowledge.

 

(b)          Without limiting the application of Section 9(a) hereof, each
Grantor agrees, jointly and severally, to pay or reimburse the Collateral Agent
for any and all reasonable fees, out-of-pocket costs and expenses of whatever
kind or nature incurred in connection with the creation, preservation or
protection of the Collateral Agent’s Liens on, and security interest in, the
Collateral, including all fees and taxes in connection with the recording or
filing of instruments and documents in public offices, payment or discharge of
any taxes or Liens upon or in respect of the Collateral, premiums for insurance
with respect to the Collateral and all other fees, out-of-pocket costs and
expenses in connection with protecting, maintaining or preserving the Collateral
and the Collateral Agent’s interest therein, whether through judicial
proceedings or otherwise, or in defending or prosecuting any actions, suits or
proceedings arising out of or relating to the Collateral.

 



35

 



 

(c)           Without limiting the application of Section 9(a) or (b) hereof,
each Grantor agrees, jointly and severally, to pay, indemnify and hold each
Indemnitee harmless from and against any loss, out-of-pocket costs, damages and
expenses which such Indemnitee may suffer, expend or incur in consequence of or
growing out of any misrepresentation by any Grantor in this Agreement, any other
Indenture Document or in any writing contemplated by or made or delivered
pursuant to or in connection with this Agreement or any other Indenture
Documents.

 

(d)           If and to the extent that the obligations of any Grantor under
this Section 9 are unenforceable for any reason, such Grantor hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.

 

(e)           Any amounts paid by any Indemnitee as to which such Indemnitee has
the right to reimbursement shall constitute Indenture Obligations secured by the
Collateral. The indemnity obligations of each Grantor contained in this Section
9 shall continue in full force and effect notwithstanding the full payment of
all of the other Indenture Obligations and notwithstanding the full payment of
all the Notes issued under the Indenture and the payment of all other Indenture
Obligations and notwithstanding the discharge thereof and the occurrence of the
Termination Date.

 

(f)            To the extent permitted by applicable law, no party hereto shall
assert against any other party hereto or any Secured Party, and each party
hereby waives, any claim against any other party hereto or any Secured Party on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable legal
requirement) arising out of, in connection with, as a result of, or in any way
related to, this Agreement or any other Indenture Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, the Notes or the use of the
proceeds thereof or any act or omission or event occurring in connection
therewith, and each party hereto hereby waives, releases and agrees not to sue
any other party hereto or any Secured Party upon any such claim or any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

 

(g)           The agreements in this Section shall survive repayment of the
Indenture Obligations, all other amounts payable under the Indenture Documents
and the resignation or removal of the Collateral Agent.

  

10.          Miscellaneous.

 

(a)          Amendment. None of the terms and conditions of this Agreement may
be changed, waived, modified or varied in any manner whatsoever unless in
writing duly signed by each Grantor and the Collateral Agent (with the written
consent of the holders of the Notes in accordance with the Indenture).

 



36

 

  

(b)          No Waiver by Collateral Agent. Neither the failure by the
Collateral Agent to exercise, nor the delay by the Collateral Agent in
exercising, any right or remedy upon any Event of Default shall be construed as
a waiver of such Event of Default or as a waiver of the right to exercise any
such right or remedy at a later date. No single or partial exercise by the
Collateral Agent of any right or remedy hereunder shall exhaust the same or
shall preclude any other or further exercise thereof, and every such right or
remedy hereunder may be exercised at any time. No waiver of any provision hereof
or consent to any departure by any Grantor therefrom shall be effective unless
the same shall be in writing and signed by the Collateral Agent and then such
waiver or consent shall be effective only in the specific instances, for the
purpose for which given and to the extent therein specified. No notice to or
demand on any Grantor in any case shall of itself entitle such Grantor to any
other or further notice or demand in similar or other circumstances.

 

(c)           Costs and Expenses. The Grantors will upon demand pay to the
Collateral Agent and the Secured Parties the amount of any and all reasonable,
documented, out-of-pocket costs and expenses (including without limitation,
reasonable attorneys’ agents’ and professional advisors’ fees and expenses),
which the Collateral Agent and the Secured Parties may incur in connection with
the enforcement of any of the rights of the Collateral Agent and the Secured
Parties under the Indenture Documents in connection with any Event of Default.

 

(d)           No Third Party Beneficiaries. The agreements of the parties hereto
are solely for the benefit of the Grantors, the Collateral Agent, and the other
Secured Parties and their respective successors and assigns and no other Person
shall have any rights hereunder.

 

(e)           Termination; Release. After the Termination Date, this Agreement
(including any provision providing for the appointment of the Collateral Agent
as attorney-in-fact for any Grantor) and the Liens and security interests
granted hereunder shall terminate automatically and without further action by
any party, and the Collateral Agent, at the written request and sole expense of
the Company, will execute and deliver to each Grantor the proper instruments
acknowledging the termination of this Agreement, and will duly assign, transfer
and deliver to each Grantor (without recourse and without any representation or
warranty) such of the Collateral as may be in possession of the Collateral Agent
and has not theretofore been sold or otherwise applied or released pursuant to
this Agreement. In addition, the Collateral Agent, at the written request and
sole expense of the Company, will release from the Lien created hereunder: (1)
Collateral that is sold, transferred, disbursed or otherwise disposed of to a
Person other than a Grantor to the extent such sale, transfer, disbursement or
disposition is not prohibited by the provisions of the Indenture, as certified
in writing by the Company; provided that any products, proceeds or other
consideration received by the Grantors in respect of any such Collateral shall
continue to constitute Collateral to the extent required hereunder; (2) the
property and assets of a Grantor upon the release of such Grantor from its Note
Guarantee in accordance with the terms of the Indenture, as certified in writing
by the Company; and (3) any property or asset of a Grantor that is or becomes an
Excluded Asset, as certified in writing by the Company. The Collateral Agent
shall also execute and deliver, at the written request and expense of the
Company, upon termination of this Agreement or occurrence of any event in the
immediately preceding sentence, such UCC termination statements, and such other
documentation as shall be reasonably requested by any Grantor to effect the
termination and release of the Liens and security interests granted by this
Agreement.

 



37

 

  



(f)            Governing Law; Submission to Jurisdiction.

 



(i)          THIS AGREEMENT, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE AND MATTERS RELATING TO THE CREATION, VALIDITY, ENFORCEMENT OR
PRIORITY OF THE LIENS CREATED BY THIS AGREEMENT, SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAWS RULES THEREOF
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW) EXCEPT AS MAY
BE REQUIRED BY OTHER MANDATORY PROVISIONS OF LAW.

 

(ii)        Each Grantor hereby submits to the nonexclusive jurisdiction of the
United States District Court for the Southern District of New York and of any
New York State court sitting in New York City for the purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby. Each Grantor hereby irrevocably waives, to the fullest
extent permitted by applicable law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum. To the extent permitted by applicable law, each
Grantor further irrevocably agrees to the service of process of any of the
aforementioned courts in any suit, action or proceeding by the mailing of copies
thereof by certified mail, postage prepaid, return receipt requested, to such
Grantor at the address referenced in Section 10(i), such service to be effective
upon the date indicated on the postal receipt returned from the Grantor.

 

(iii)       To the extent any Grantor may, in any action or proceeding arising
out of or relating to this Agreement, be entitled under any applicable law to
require or claim that the Collateral Agent or any Secured Party post security
for costs or take similar action, such Grantor hereby irrevocably (to the extent
permitted by applicable law) waives and agrees not to claim the benefit of such
entitlement.

 

(g)          WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY RELATING HERETO
OR THERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE SECURED PARTIES TO
ENTER INTO THIS AGREEMENT AND THE OTHER INDENTURE DOCUMENTS.

 

(h)           Severability. If any provision of this Agreement is held by a
court of competent jurisdiction to be illegal, invalid or unenforceable under
present or future laws, such provision shall be fully severable, shall not
impair or invalidate the remainder of this Agreement and the effect thereof
shall be confined to the provision held to be illegal, invalid or unenforceable.

 



38

 



 

(i)           Notices. All notices to permitted or required under this Agreement
may be sent as follows:

 

If to any Grantor: to the address of each Grantor set forth on the signature
page hereto with a copy (which shall not constitute notice) to:

 

Sidley Austin LLP 

2001 Ross Avenue 

Suite 3600 

Dallas, Texas 75201 

Attention: Christopher Gleason

   

If to the Collateral Agent: 


 

TC Lending, LLC 

301 Commerce Street, Suite 3300 

Fort Worth, TX 76102 

Attention: Legal and Compliance Department

  

with a copy to: 

 

Schulte Roth & Zabel LLP 

919 Third Avenue 

New York, NY 10022 

Attention: Frederic L. Ragucci

  

All notices to any Secured Party permitted or required under this Agreement may
be sent to the Collateral Agent with a copy to the Trustee.

 

Any notice required to be given to any Grantor shall be given to all Grantors.

 

Unless otherwise specifically provided herein, any notices or other
communications required or permitted hereunder shall be in writing, and shall be
sufficiently given if made by hand delivery, by telecopier or registered or
certified mail, postage prepaid, return receipt requested, addressed as set
forth below each party’s name on the signature pages hereto. Each of the parties
by written notice to each other may designate additional or different addresses
for notices to such Person. Any notice or communication to the parties shall be
deemed to have been given or made as of the date so delivered if personally
delivered; when receipt is acknowledged, if faxed; and five (5) calendar days
after mailing if sent by registered or certified mail, postage prepaid (except
that a notice of change of address or a notice sent by mail to the Collateral
Agent shall not be deemed to have been given until actually received by the
addressee).

 



39

 

  

(j)            Binding Effect and Assignment. This Agreement (i) creates a
continuing security interest in the Collateral, (ii) shall be binding on each
Grantor and its successors and assigns, and (iii) shall inure to the benefit of
the Collateral Agent and its successors and assigns. Neither the Collateral
Agent’s nor Grantors’ rights and obligations hereunder may be assigned or
otherwise transferred without the prior written consent of the other party,
except that the Collateral Agent’s rights under the Agreement may be assigned to
any Person to whom the Indenture Obligations are validly assigned in accordance
with the Indenture Documents.

 

(k)           Cumulative Rights. All rights and remedies of the Collateral Agent
hereunder are cumulative of each other and of every other right or remedy that
the Collateral Agent may otherwise have at law or in equity or under any of the
other Indenture Documents, and the exercise of one or more of such rights or
remedies shall not prejudice or impair the concurrent or subsequent exercise of
any other rights or remedies. Further, except as specifically noted as a waiver
herein, no provision of this Agreement is intended by the parties to this
Agreement to waive any rights, benefits or protection afforded to the Collateral
Agent under the UCC.

 

(l)            Gender and Number. Within this Agreement, words of any gender
shall be held and construed to include the other gender, and words in the
singular number shall be held and construed to include the plural and words in
the plural number shall be held and construed to include the singular, unless in
each instance the context requires otherwise.

 

(m)          Descriptive Headings. The headings in this Agreement are for
convenience only and shall in no way enlarge, limit or define the scope or
meaning of the various and several provisions hereof.

 

(o)          Additional Grantors. Additional Subsidiaries may become a party to
this Agreement by the execution and delivery of a Security Agreement Joinder
substantially in the form attached hereto as Annex E, and the execution and
delivery of such other supporting documentation, corporate governance and
authorization documents, and an opinion of counsel, as required by Section 4.17
of the Indenture. 

 

[Signature Pages Follow]

 

40

 





 

EXECUTED as of the date first written above. 

 

GRANTORS:

 

NEKTAR THERAPEUTICS, a Delaware corporation



          By:         Name:     Title:      



 

Address:

  

455 Mission Bay Boulevard South 
San Francisco, California 94158

 

COLLATERAL AGENT:

 

TC LENDING, LLC, as Collateral Agent 

          By:         Name:     Title:      









 



 

 



 

SCHEDULE 1

 

PLEDGED COMPANIES AND INTERESTS

 

Name of entity Jurisdiction Number of shares
authorized Number & percentage of
outstanding shares owned
by Company or subsidiary Certificated or Uncertificated Percentage of
Voting Stock
Pledged

Nektar Therapeutics 

UK Limited

 

England

221,651,000 Ordinary 

127,120 “A” Ordinary

 

1,917,383 Ordinary (100%) 

127,119 “A” Ordinary 

(100%)

 

Uncertificated 65%

Nektar Therapeutics (India) Pvt. Ltd

 

India 300,000,000 29,390,749 (99.9%) Uncertificated 65%

 



 

 

 



SCHEDULE 2 

 

CORPORATE EXISTENCE

 

Name of
Obligor/Chief
Executive Office and
Principal Place of
Business Jurisdiction
of
Organization Taxpayer
I.D.
Number Organizational
I.D.
Number Is Location
Owned or
Leased? If Leased, Name
of Record Owner

Nektar Therapeutics 

455 Mission Bay Blvd South 

San Francisco, CA 94158

 

Delaware Leased

Alexandria Real Estate Equities, Inc. 

1700 Owens Street, Suite 590 

San Francisco, CA 94158 

 

Sublessor (West Wing): 

Pfizer Inc. 

235 East 42nd Street 

New York, NY 10017 




Prior Company Names

 





Current Name Prior Name Date of Change Nektar Therapeutics Nektar Therapeutics
AL, Corporation July 31, 2009

 

Changes in Identity or Structure 

 

(1)     On July 31, 2009 Nektar Therapeutics AL, Corporation merged with and
into Nektar Therapeutics as the surviving entity.

 

(2)     On December 2, 2010 Aerogen, Inc., a Delaware corporation, and previous
subsidiary of the Company was dissolved.

 



 

 



 

Trade and Other Names Used by the Company and its Subsidiaries



 

1. Nektar Therapeutics has used the name “Nektar Therapeutics Inc.” when
required to use a suffix indicating that the Company is an incorporated entity.

 

Locations of Tangible Collateral

 

 Street Address
(including zip code) Owned or
Leased? Landlord

Nektar Therapeutics 

455 Mission Bay Blvd South 

San Francisco, CA 94158

 

Leased

Alexandria Real Estate Equities, Inc. 

1700 Owens Street, Suite 590 

San Francisco, CA 94158

 

Sublessor (West Wing only): 

Pfizer Inc. 

235 East 42nd Street 

New York, NY 10017

 

Nektar Therapeutics Church Street Facility 

1112 Church Street 

Huntsville, AL 35801

 

Owned N/A

Nektar Therapeutics Discovery Drive Campus 

490 Discovery Drive 

Huntsville, AL 35806

 

Owned N/A

Nektar Therapeutics (Former Corporate Headquarters) 

201 Industrial Road 

San Carlos, CA 94070

Leased

BMR-201 Industrial Road LP 

17190 Bernardo Center Drive 

San Diego, CA 92128

 

Nektar Therapeutics (India) Private Limited 

Sy Nos. 101/2 Genome Valley Laigadi Malakpet 

Shameerpet Mandal Rangareddy District 

Airport Exit Road 

Begumpet, Hyderabad

 

Owned N/A

 

 

 



 

SCHEDULE 3 

 

COMMERCIAL TORT CLAIMS

 

None.

 



 

 



 

SCHEDULE 4

   

INTELLECTUAL PROPERTY RIGHTS 

 

 

Patents

 

(See attached)

 



 

 



 

Trademarks

 

(See attached)

  

 

 



 

Domain Names

 

(See attached)

 



 

 



 

Copyrights/ Mask Works

 

None.

 



 

 

  

In-Bound Licenses

 

(See attached)

 



 

 

 



SCHEDULE 5

 

Lock-box Accounts; Deposit Accounts; Securities Accounts 

 

(See attached)

 

 



 

 

  



SCHEDULE 6

 

Collateral in Possession of Another Person

 

Name and Address of Person in possession of
Collateral Description of Collateral Relationship to Company

Gerresheimer Regensburg GmbH 

Hirtenstrasse 50 

Pfreimd 92536 

Germany

 

Equipment Contract Manufacturer

Veco B.V. 

Karel van Gelreweg 22 

6961 LB Eerbeek 

6960 AA Eerbeek 

The Netherlands

 

Equipment Contract Manufacturer

 



 

 



 

ANNEX A

 

Form of Agreement Regarding Uncertificated Securities,
Limited Liability Company Interests and Partnership Interests

 

AGREEMENT (as amended, modified, restated and/or supplemented from time to time,
this “Agreement”), dated as of [_______ __, 201_], among the undersigned pledgor
(the “Pledgor”), TC Lending, LLC, not in its individual capacity but solely as
Collateral Agent (the “Pledgee”), and [__________], as the issuer of the
Uncertificated Securities, Limited Liability Company Interests and/or
Partnership Interests (each as defined below) (the “Issuer”).

 

W I T N E S S E T H :

 

WHEREAS, the Pledgor[, certain of its affiliates] and the Pledgee have entered
into a Pledge and Security Agreement, dated as of October 5, 2015 (as amended,
modified, restated and/or supplemented from time to time, the “Security
Agreement”), under which, among other things, in order to secure the payment of
the Indenture Obligations (as defined in the Security Agreement), the Pledgor
has or will pledge to the Pledgee for the benefit of the Secured Parties (as
defined in the Security Agreement), and grant a security interest in favor of
the Pledgee for the benefit of the Secured Parties in, all of the right, title
and interest of the Pledgor in and to any and all [“uncertificated securities”
(as defined in Section 8-102(a)(18) of the Uniform Commercial Code, as adopted
in the State of New York) (“Uncertificated Securities”)] [Partnership Interests
(as defined in the Security Agreement)] [Limited Liability Company Interests (as
defined in the Security Agreement)], from time to time issued by the Issuer,
whether now existing or hereafter from time to time acquired by the Pledgor
(with all of such [Uncertificated Securities] [Partnership Interests] [Limited
Liability Company Interests] being herein collectively called the “Issuer
Pledged Securities”); and

 

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Pledgee under the Pledge Agreement in the
Issuer Pledged Securities, to vest in the Pledgee control of the Issuer Pledged
Securities and to provide for the rights of the parties under this Agreement;

 

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.     The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Securities without the further consent by the registered
owner (including the Pledgor), and, following its receipt of a notice from the
Pledgee stating that the Pledgee is exercising exclusive control of the Issuer
Pledged Securities, not to comply with any instructions or orders regarding any
or all of the Issuer Pledged Securities originated by any person or entity other
than the Pledgee (and its successors and assigns) or a court of competent
jurisdiction.

 



 

 

 

2.     The Issuer hereby certifies that (i) no notice of any security interest,
lien or other encumbrance or claim affecting the Issuer Pledged Securities
(other than the security interest of the Pledgee) has been received by it, and
(ii) the security interest of the Pledgee in the Issuer Pledged Securities has
been registered in the books and records of the Issuer.

 

3.     The Issuer hereby represents and warrants that (i) the pledge by the
Pledgor of, and the granting by the Pledgor of a security interest in, the
Issuer Pledged Securities to the Pledgee, for the benefit of the Secured
Parties, does not violate the charter, by-laws, partnership agreement,
membership agreement or any other agreement governing the Issuer or the Issuer
Pledged Securities, and (ii) the Issuer Pledged Securities consisting of capital
stock of a corporation are fully paid and nonassessable.

 

4.     All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Pledgee at the following address:

 

TC Lending, LLC

301 Commerce Street, Suite 3300

Fort Worth, TX 76102

Attention: Legal and Compliance Department

 

5.     Following its receipt of a notice from the Pledgee stating that the
Pledgee is exercising exclusive control of the Issuer Pledged Securities and
until the Pledgee shall have delivered written notice to the Issuer that all of
the Indenture Obligations have been paid in full and this Agreement is
terminated, the Issuer will send any and all redemptions, distributions,
interest or other payments in respect of the Issuer Pledged Securities from the
Issuer for the account of the Pledgee only by wire transfers to such account as
the Pledgee shall instruct.

 

6.     Except as expressly provided otherwise in Sections 4 and 5, all notices,
instructions, orders and communications hereunder shall be sent or delivered by
mail, telegraph, telex, telecopy, cable or overnight courier service and all
such notices and communications shall, when mailed, telexed, telecopied, cabled
or sent by overnight courier, be effective when deposited in the mails or
delivered to overnight courier, prepaid and properly addressed for delivery on
such or the next Business Day, or sent by telex or telecopier, except that
notices and communications to the Pledgee or the Issuer shall not be effective
until received. All notices and other communications shall be in writing and
addressed as follows:

 

(a)   if to the Pledgor, at:



                                  Attention:       Telephone   No.:   Fax No.:  
 

  



 

 

 

(b)   if to the Pledgee, at the address given in Section 4 hereof;

 

(c)   if to the Issuer, at:

                       

 

or at such other address as shall have been furnished in writing by any person
described above to the party required to give notice hereunder. As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.

 

7.     This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and assigns. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto. None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
except in writing signed by the Pledgee, the Issuer and the Pledgor.

 

8.     This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its principles of conflict of
laws.

 

IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 



  [____________________________],       as Pledgor                 By          
Name:         Title:                 TC LENDING, LLC,       not in its
individual capacity but solely as Collateral Agent and Pledgee

 



 

 

 

  By           Name:         Title:                
[____________________________],       as the Issuer                 By          
Name:         Title:    

 



 

 

 

ANNEX B

 

GRANT OF SECURITY INTEREST
IN UNITED STATES TRADEMARKS

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a __________ _________ (the “Grantor”) with
principal offices at ____________________________, hereby grants to TC Lending,
LLC, as Collateral Agent, with principal offices at 301 Commerce Street, Suite
3300, Fort Worth, TX 76102, (the “Grantee”), a continuing security interest in
(i) all of the Grantor’s right, title and interest in, to and under to the
United States trademarks, trademark registrations and trademark applications
(the “Marks”) set forth on Schedule A attached hereto, (ii) all proceeds (as
such term is defined in the Uniform Commercial Code of the State of New York as
in effect from time to time) and products of the Marks, (iii) the goodwill of
the businesses with which the Marks are associated and (iv) all causes of action
arising prior to or after the date hereof for infringement of any of the Marks
or unfair competition regarding the same.

 

THIS GRANT is made to secure the satisfactory performance and payment of all the
Obligations of the Grantor, as such term is defined in the Pledge and Security
Agreement among the Grantor, the other Grantors from time to time party thereto
and the Grantee, dated as of October 5, 2015 (as amended, modified, restated
and/or supplemented from time to time, the “Security Agreement”). Upon the
occurrence of the Termination Date (as defined in the Security Agreement), the
Grantee shall execute, acknowledge, and deliver to the Grantor an instrument in
writing releasing the security interest in the Marks acquired under this Grant.

 



 

 

 

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement. The rights and remedies of the Grantee
with respect to the security interest granted herein are as set forth in the
Security Agreement, all terms and provisions of which are incorporated herein by
reference. In the event that any provisions of this Grant are deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
govern.

 

[Remainder of this page intentionally left blank; signature page follows]

 



 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the ____ day
of ____________, ____.

 

  [NAME OF GRANTOR], Grantor                 By           Name:         Title:  
 

 



 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the ____ day
of ____________, ____.

 



  TC LENDING, LLC,
as Collateral Agent and Grantee                 By           Name:        
Title:    

 



 

 

 



STATE OF ______________ )   ) ss.: COUNTY OF ____________ )

 

On this ____ day of _________, ____, before me personally came ________
________________ who, being by me duly sworn, did state as follows: that [s]he
is ______________ of [Name of Grantor], that [s]he is authorized to execute the
foregoing Grant on behalf of said ____________ and that [s]he did so by
authority of the [Board of Directors] of said ____________. 



        Notary Public  

 



 

 

 



STATE OF ______________ )   ) ss: COUNTY OF ____________ )

 



On this ____ day of _________, ____, before me personally came ________
_____________________ who, being by me duly sworn, did state as follows: that
[s]he is __________________ of TC Lending, LLC, that [s]he is authorized to
execute the foregoing Grant on behalf of said TC Lending, LLC and that [s]he did
so by authority of the Board of Directors of said TC Lending, LLC. 



        Notary Public  

 



 

 

 



SCHEDULE A

 



MARK REG. NO. REG. DATE

 



 

 

 

ANNEX C

 

GRANT OF SECURITY INTEREST
IN UNITED STATES PATENTS

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a __________ _________ (the “Grantor”) with
principal offices at ____________________________, hereby grants to TC Lending,
LLC, as Collateral Agent, with principal offices at 301 Commerce Street, Suite
3300, Fort Worth, TX 76102, (the “Grantee”), a continuing security interest in
(i) all of the Grantor’s rights, title and interest in, to and under the United
States patents (the “Patents”) set forth on Schedule A attached hereto, in each
case together with (ii) all proceeds (as such term is defined in the Uniform
Commercial Code of the State of New York as in effect from time to time) and
products of the Patents, and (iii) all causes of action arising prior to or
after the date hereof for infringement of any of the Patents or unfair
competition regarding the same.

 

THIS GRANT is made to secure the satisfactory performance and payment of all the
Obligations of the Grantor, as such term is defined in the Pledge and Security
Agreement among the Grantor, the other Grantors from time to time party thereto
and the Grantee, dated as of October 5, 2015 (as amended, modified, restated
and/or supplemented from time to time, the “Security Agreement”). Upon the
occurrence of the Termination Date (as defined in the Security Agreement), the
Grantee shall execute, acknowledge, and deliver to the Grantor an instrument in
writing releasing the security interest in the Patents acquired under this
Grant.

 



 

 

 

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement. The rights and remedies of the Grantee
with respect to the security interest granted herein are as set forth in the
Security Agreement, all terms and provisions of which are incorporated herein by
reference. In the event that any provisions of this Grant are deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
govern.

 

[Remainder of this page intentionally left blank; signature page follows]

 



 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the ____ day
of ____________, ____.

 



  [NAME OF GRANTOR], Grantor                 By           Name:         Title:  
 

 



 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the ____ day
of ____________, ____.

 

  TC LENDING, LLC,
as Collateral Agent and Grantee                 By           Name:        
Title:    



 



 

 

 

 

STATE OF ______________ )   ) ss: COUNTY OF ____________ )





 

On this ____ day of _________, ____, before me personally came ________
________________ who, being by me duly sworn, did state as follows: that [s]he
is ______________ of [Name of Grantor], that [s]he is authorized to execute the
foregoing Grant on behalf of said ____________ and that [s]he did so by
authority of the Board of Directors of said ____________. 

        Notary Public  



 



 

 



 



STATE OF ______________ )   ) ss: COUNTY OF ____________ )

 

On this ____ day of _________, ____, before me personally came ________
_____________________ who, being by me duly sworn, did state as follows: that
[s]he is __________________ of TC Lending, LLC, that [s]he is authorized to
execute the foregoing Grant on behalf of said TC Lending, LLC and that [s]he did
so by authority of the Board of Directors of said TC Lending, LLC. 



        Notary Public  

 



 

 

 



SCHEDULE A

 



PATENT PATENT NO. ISSUE DATE

 



 

 

 

ANNEX D

 

GRANT OF SECURITY INTEREST
IN UNITED STATES COPYRIGHTS

 

WHEREAS, [Name of Grantor], a _______________ _____________ (the “Grantor”),
having its chief executive office at ________________________, _______________,
is the owner of all right, title and interest in and to the United States
copyrights and associated United States copyright registrations and applications
for registration set forth in Schedule A attached hereto;

 

WHEREAS, TC Lending, LLC, as Collateral Agent, having its principal offices at
301 Commerce Street, Suite 3300, Fort Worth, TX 76102 (the “Grantee”), desires
to acquire a security interest in said copyrights and copyright registrations
and applications therefor; and

 

WHEREAS, the Grantor is willing to grant to the Grantee a security interest in
and lien upon the copyrights and copyright registrations and applications
therefor described above.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and subject to the terms and conditions of the Pledge and
Security Agreement, dated as of October 5, 2015, made by the Grantor, the other
Grantors from time to time party thereto and the Grantee (as amended, modified,
restated and/or supplemented from time to time, the “Security Agreement”), the
Grantor hereby assigns to the Grantee as collateral security, and grants to the
Grantee a continuing security interest in, to and under (i) the copyrights and
copyright registrations and applications therefore set forth in Schedule A
attached hereto (the “Copyrights”), (ii) all proceeds (as such term is defined
in the Uniform Commercial Code of the State of New York as in effect from time
to time) and products of the Copyrights, and (iii) all causes of action arising
prior to or after the date hereof for infringement of any of the Copyrights or
unfair competition regarding the same.

 

Upon the occurrence of the Termination Date (as defined in the Security
Agreement), the Grantee shall execute, acknowledge, and deliver to the Grantor
an instrument in writing releasing the security interest in the Copyrights
acquired under this Grant.

 

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement. The rights and remedies of the Grantee
with respect to the security interest granted herein are as set forth in the
Security Agreement, all terms and provisions of which are incorporated herein by
reference. In the event that any provisions of this Grant are deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
govern.

 

[Remainder of this page intentionally left blank; signature page follows]

 



 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the ____ day
of ____________, ____.

 



  [NAME OF GRANTOR], Grantor                 By           Name:         Title:  
 

 



 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the ____ day
of ____________, ____.

 

  TC LENDING, LLC,
as Collateral Agent and Grantee                 By           Name:        
Title:    



 



 

 

 



STATE OF ______________ )   ) ss: COUNTY OF ____________ )

 

On this __ day of _________, ____, before me personally came ___________
______________, who being duly sworn, did depose and say that [s]he is
___________________ of [Name of Grantor], that [s]he is authorized to execute
the foregoing Grant on behalf of said corporation and that [s]he did so by
authority of the Board of Directors of said corporation.

 

        Notary Public  



 



 

 



 



STATE OF ______________ )   ) ss.: COUNTY OF ____________ )

 

On this ____ day of _________, ____, before me personally came ________
__________________ who, being by me duly sworn, did state as follows: that [s]he
is __________________ of TC Lending, LLC, that [s]he is authorized to execute
the foregoing Grant on behalf of said TC Lending, LLC and that [s]he did so by
authority of the Board of Directors of said TC Lending, LLC.



        Notary Public  



 



 

 



 

ANNEX E

 

FORM OF 

PLEDGE AND SECURITY AGREEMENT JOINDER

  

This SECURITY AGREEMENT JOINDER (as the same may from time to time be amended,
restated, supplemented or otherwise modified, this “Agreement”), is made as of
the [__] day of [______, _____] by [______________________], a [___________]
[___________] (“New Grantor”), in favor of TC Lending, LLC, as the collateral
agent (“Collateral Agent”), for the benefit of the Secured Parties (as defined
in the Security Agreement).

  

WHEREAS, Nektar Therapeutics, a Delaware corporation (the “Company”) entered
into an Indenture, dated as of October 5, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Indenture”), pursuant
to which the Company has issued 7.750% Senior Secured Notes due 2020 in a
principal amount of $250,000,000 (and, together with any additional notes that
may be issued by the Company from time to time thereunder or exchanged therefor
or for such additional notes, the “Notes”);

  

WHEREAS, in connection with the Indenture, certain of the Company’s subsidiaries
(such subsidiaries, together with the Company, each, a “Grantor” and,
collectively, the “Grantors”) entered into that certain Pledge and Security
Agreement, dated as of October 5, 2015 (as the same may from time to time be
amended, restated or otherwise modified, the “Security Agreement”), pursuant to
which the Grantors granted to the Collateral Agent, for the benefit of the
Secured Party, a security interest in and pledge of substantially all of their
assets;

  

WHEREAS, New Grantor, a subsidiary of the Company, deems it to be in the direct
pecuniary and business interests of New Grantor that the Company continue to
obtain from the Secured Parties the financial accommodations provided for in the
Indenture;

  

WHEREAS, New Grantor understands that the Secured Parties are willing to
continue grant such financial accommodations only upon certain terms and
conditions, one of which is that New Grantor grant to the Collateral Agent, for
the benefit of the Secured Parties, a security interest in and a collateral
assignment of New Grantor’s Collateral, as hereinafter defined, and this
Agreement is being executed and delivered in consideration of each financial
accommodation granted to the Company by the Secured Parties, and for other
valuable consideration;

  

WHEREAS, pursuant to Section 4.17 of the Indenture and Section 10(o) of the
Security Agreement, New Grantor has agreed that, effective on [_______], [____]
(the “Joinder Effective Date”), New Grantor shall become a party to the Security
Agreement and shall become a “Grantor” thereunder; and

  

WHEREAS, except as specifically defined herein, capitalized terms used herein
that are defined in the Security Agreement shall have their respective meanings
ascribed to them in the Security Agreement;

  



 

 

 

NOW, THEREFORE, in consideration of the benefits accruing to New Grantor, the
receipt and sufficiency of which are hereby acknowledged, New Grantor hereby
makes the following representations and warranties to the Collateral Agent and
the Secured Parties, covenants to the Collateral Agent and the Secured Parties,
and agrees with the Collateral Agent as follows:

  

Section 1.           Assumption and Joinder. On and after the Joinder Effective
Date:

  

(a)          New Grantor hereby irrevocably and unconditionally assumes, agrees
to be liable for, and agrees to perform and observe, each and every one of the
covenants, rights, promises, agreements, terms, conditions, obligations,
appointments, duties and liabilities of a “Grantor” under the Security Agreement
and all of the other Indenture Documents (as defined in the Indenture)
applicable to it as a Grantor under the Security Agreement;

 

(b)          New Grantor shall become bound by all representations, warranties,
covenants, provisions and conditions of the Security Agreement and each other
Indenture Document applicable to it as a Grantor under the Security Agreement,
as if New Grantor had been the original party making such representations,
warranties and covenants; and

 

(c)          all references to the term “Grantor” in the Security Agreement or
in any other Indenture Document, or in any document or instrument executed and
delivered or furnished, or to be executed and delivered or furnished, in
connection therewith shall be deemed to be a reference to, and shall include,
New Grantor.

 

Section 2.          Grant of Security Interests. In consideration of and as
security for the full and complete payment, and performance when due, of all of
the Obligations, New Grantor hereby grants to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in all of New Grantor’s
Collateral.

  

Section 3.          Representations and Warranties of New Grantor. New Grantor
hereby represents and warrants to Collateral Agent and each Secured Party that:

 

(a)          New Grantor has the requisite corporate power and authority to
enter into this Agreement and to perform its obligations hereunder and under the
Security Agreement and any other Indenture Document to which it is a party. The
execution, delivery and performance of this Agreement by New Grantor and the
performance of its obligations under this Agreement, the Security Agreement, and
any other Indenture Document have been duly authorized by the board of directors
of New Grantor and no other corporate proceedings on the part of New Grantor are
necessary to authorize the execution, delivery or performance of this Agreement,
the transactions contemplated hereby or the performance of its obligations under
this Agreement, the Security Agreement or any other Indenture Document. This
Agreement has been duly executed and delivered by New Grantor. This Agreement,
the Security Agreement and each Indenture Document constitutes the legal, valid
and binding obligation of New Grantor enforceable against it in accordance with
its respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by general principles of equity, whether such
enforceability is considered in a proceeding at law or in equity.

 



 

 

 

(b)          Attached hereto as Exhibit A are supplemental schedules to the
Indenture, which schedules set forth the information required by the Indenture
with respect to New Grantor.

 

(c)          Each of the representations and warranties set forth in the
Security Agreement are true and correct in all material respects on as and as of
the date hereof as such representations and warranties apply to New Grantor
(except to the extent that any such representations and warranties expressly
relate to an earlier date) with the same force and effect as if made on the date
hereof.

 

Section 4.          Further Assurances. At any time and from time to time, at
the sole expense of New Grantor, New Grantor will promptly and duly execute and
deliver to Collateral Agent any and all further instruments and documents and
take such further action as may be reasonably necessary or appropriate to effect
the purposes of this Agreement.

 

Section 5.          Notice. All notices, requests, demands and other
communications to New Grantor provided for under the Security Agreement and any
other Indenture Document shall be addressed to New Grantor at the address
specified on the signature page of this Agreement, or at such other address as
shall be designated by New Grantor in a written notice to Collateral Agent and
the Secured Parties.

 

Section 6.          Binding Nature of Agreement. All provisions of the Security
Agreement and the other Indenture Documents shall remain in full force and
effect and be unaffected hereby. This Agreement shall be binding upon New
Grantor and shall inure to the benefit of Collateral Agent and the Secured
Parties, and their respective successors and permitted assigns.

 

Section 7.          Miscellaneous. This Agreement may be executed by facsimile
signature, that, when so executed and delivered, shall be deemed to be an
original.

  

Section 8.          Governing Law. This Agreement shall be construed in
accordance with, and governed by, the laws of the State of New York, without
regard to principles of conflicts of laws.

 

[Remainder of page left intentionally blank]

 



 

 

 

JURY TRIAL WAIVER. NEW GRANTOR HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, AMONG NEW GRANTOR, THE COMPANY, COLLATERAL AGENT AND THE SECURED
PARTIES, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED
OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

  

IN WITNESS WHEREOF, the undersigned have executed and delivered this Security
Agreement Joinder as of the date first written above.



                Address:       [NEW GRANTOR]                         By:        
Attention:   Name:           Title:    



 



 

 

 

EXHIBIT A

 

Supplemental Schedules

 



 

 